REMINGTON ARMS COMPANY, INC. PENSION AND RETIREMENT PLAN


JANUARY 1, 2001 RESTATEMENT

--------------------------------------------------------------------------------


TABLE OF CONTENTS
PREAMBLE

ARTICLE I
DEFINITIONS

1 .1 Plan Definitions   3   1 .2 Construction  13  


ARTICLE II
HOURS OF SERVICE

2 .1 Crediting of Hours of Service   14   2 .2 Determination of Non-Duty Hours
of Service  15   2 .3 Allocation of Hours of Service to Service Computation
Periods  16   2 .4 Department of Labor Rules  17  


ARTICLE III
SERVICE & CREDITED SERVICE

3 .1 Service and Credited Service Prior to January 1, 2001   18   3 .2 Service
and Credited Service On or After January 1, 2001  18   3 .3 Transfers  19   3 .4
Retirement or Termination and Reemployment  19   3 .5 Finality of
Determinations  20  


ARTICLE IV
ELIGIBILITY FOR PARTICIPATION

4 .1 Participation   21   4 .2 Termination of Participation  21   4 .3
Participation Upon Reemploymen  21   4 .4 Finality of Determinations  21  


ARTICLE V
NORMAL RETIREMENT

5 .1 Eligibility   22   5 .2 Amount  22   5 .3 401(a)(17) Fresh Start
Adjustments  23   5 .4 Minimum Benefits  23   5 .5 Adjustment to Normal
Retirement Benefit for Employment After Normal Retirement Date  23   5 .6
Payment  24   5 .7 Reduction of Normal Retirement Benefit for Benefits Payable
Under Other Plans  24  


ARTICLE VI
EARLY RETIREMENT

6 .1 Eligibility   26   6 .2 Amount  26   6 .3 Payment  27  


ARTICLE VII
VESTED RIGHTS

7 .1 Vesting   28   7 .2 Eligibility for Deferred Vested Retirement Benefit  28
  7 .3 Amount of Deferred Vested Retirement Benefit  28   7 .4 Payment  29   7
.5 Election of Former Vesting Schedule  29  


ARTICLE VIII
ANCILLARY DISABILITY BENEFIT

8 .1 Eligibility   31   8 .2 Amount  31   8 .3 Payment  31   8 .4 Termination of
Ancillary Disability Benefit Prior to Normal Retirement Date  32   8 .5 Service
Crediting While Receiving Ancillary Disability Benefit  32  


ARTICLE IX
FORMS OF PAYMENT

9 .1 Normal Form of Payment   33   9 .2 Optional Forms of Payment  34   9 .3
Designation of Beneficiary and Beneficiary in Absence of Designated Beneficiary 
35   9 .4 Notice Regarding Forms of Payment  35   9 .5 Election Period  36   9
.6 Spousal Consent Requirements  37   9 .7 Death Prior to Annuity Starting Date 
37   9 .8 Effect of Reemployment on Form of Payment  38  


ARTICLE X
SURVIVOR BENEFITS

10 .1 Eligibility for Qualified Preretirement Survivor Annuity   39   10 .2
Amount of Qualified Preretirement Survivor Annuity  39   10 .3 Payment of
Qualified Preretirement Survivor Annuity  39  


ARTICLE XI
GENERAL PROVISIONS & LIMITATIONS

11 .1 Suspension of Benefits   41   11 .2 Exception to Suspension of Benefits
Rule  41   11 .3 Non-Alienation of Retirement Rights or Benefits  41   11 .4
Payment of Benefits to Others  42   11 .5 Payment of Small Benefits; Deemed
Cashout  42   11 .6 Direct Rollovers  42   11 .7 Limitations on Commencement  43
  11 .8 Post Age 70 1/2 Payments  44   11 .9 Offset to Accrual After Normal
Retirement Date  44   11 .10Missing Persons  45   11 .11Benefits Payable in
Whole Dollars  45  


ARTICLE XII
MAXIMUM RETIREMENT BENEFITS

12 .1 Definitions   46   12 .2 Maximum Limitation on Annual Benefits  46   12 .3
Manner of Reduction  47  


ARTICLE XIII
PENSION FUND

13 .1 Pension Fund   48   13 .2 Contributions by the Employers  48   13 .3
Expenses of the Plan  48   13 .4 No Reversion  48   13 .5 Forfeitures Not to
Increase Benefits  49   13 .6 Change of Funding Medium  49  


ARTICLE XIV
ADMINISTRATION

14 .1 Authority of the Sponsor   50   14 .2 Action of the Sponsor  50   14 .3
Claims Review Procedure  51   14 .4 Qualified Domestic Relations Orders  52   14
.5 Indemnification  52   14 .6 Actions Binding  52  


ARTICLE XV
ADOPTION BY OTHER ENTITIES

15 .1 Adoption by Affiliated Companies   53   15 .2 Effective Plan Provisions 
53  


ARTICLE XVI
AMENDMENT& TERMINATION OF PLAN

16 .1 Sponsor's Right of Amendment   54   16 .2 Termination of the Plan  54   16
.3 Adjustment of Allocation  55   16 .4 Assets Insufficient for Allocation  55  
16 .5 Assets Insufficient for Allocation Under Paragraph (c) of Section 16.2  56
  16 .6 Allocations Resulting in Discrimination  56   16 .7 Residual Assets  56
  16 .8 Meanings of Terms  56   16 .9 Payments by the Funding Agent  57   16
.10Residual Assets Distributable to the Employers  57   16 .11Withdrawal of an
Employer  57  


ARTICLE XVII
MISCELLANEOUS

17 .1 No Commitment as to Employment   58   17 .2 Claims of Other Persons  58  
17 .3 Governing Law  58   17 .4 Nonforfeitability of Benefits Upon Termination
or Partial Termination  58   17 .5 Merger, Consolidation, or Transfer of Plan
Assets  58   17 .6 Funding Agreement  59   17 .7 Benefit Offsets for
Overpayments  59   17 .8 Internal Revenue Requirements  59   17 .9 Veterans
Reemployment Rights  60  


ARTICLE XVIII
TOP-HEAVY PROVISIONS

18 .1 Top-Heavy Plan Definitions   61   18 .2 Applicability of Top-Heavy Plan
Provisions  63   18 .3 Top-Heavy Vesting  63   18 .4 Minimum Top-Heavy Benefit 
63   18 .5 Exclusion of Collectively-Bargained Employees  64  

--------------------------------------------------------------------------------


PREAMBLE

The Remington Arms Company, Inc. Pension and Retirement Plan, originally
effective as of December 1, 1993, is hereby amended and restated in its
entirety. The Plan, as amended and restated hereby, is intended to qualify as a
defined benefit pension plan under Code Section 401(a). The Plan is maintained
for the exclusive benefit of eligible employees and their beneficiaries.

Except as otherwise specifically provided in the Plan, this amended and restated
Plan shall be effective as of January 1, 2001, and the rights of any person who
did not have an Hour of Service under the Plan on or after January 1, 2001,
shall generally be determined in accordance with the terms of the Plan as in
effect on the date for which he was last credited with an Hour of Service.

Notwithstanding the foregoing, the following special effective dates shall
apply:

(a)

The provision protecting veterans re-employment rights in Article XVII is
effective December 12, 1994.


(b)

Elimination of the combined limit on defined benefit and defined contribution
plans under Code Section 415(e) is effective for limitation years beginning on
and after January 1, 2000.


(c)

The definition of “Required Beginning Date” in Article I is effective January 1,
2001.


(d)

The definition of “Highly Compensated Employee” in Article I is effective for
Plan Years beginning on or after January 1, 1997.


(e)

Elimination of family aggregation from the definition of “Earnings” in Article I
is effective for Plan Years beginning on or after January 1, 1997.


(f)

The change in the definition of “leased employee” in the definition of
“Employee” in Article I is effective for Plan Years beginning on or after
January 1, 1997.


(g)

The change in the anti-alienation provisions in Section 11.3 to exclude certain
judgments is effective August 5, 1997.


(h)

The increase in the cashout limitation from $3,500 to $5,000 in Section 11.5 is
effective April 1, 1999.


(i)

The change in the definition of “Actuarial Equivalent” in Article I to provide
the mortality table and interest rate required for determining present values
under Code Section 417(e), as amended by GATT, is effective December 1, 1995.


1



Notwithstanding any other provision of the Plan to the contrary, a Participant’s
vested interest in his Accrued Benefit under the Plan on and after the effective
date of this amendment and restatement shall be not less than his vested
interest in his Accrued Benefit on the day immediately preceding the effective
date.

Any sample amendment adopted by the Sponsor prior to this amendment and
restatement for purposes of complying with EGTRRA shall continue in effect after
this amendment and restatement.

2




ARTICLE I


DEFINITIONS


1.1 PLAN DEFINITIONS

As used herein, the following words and phrases, when they appear with initial
letters capitalized as indicated below, have the meanings hereinafter set forth:

(a)

An “Active Participant” means a Participant who is accruing Credited Service
under the Plan in accordance with the provisions of Article III.


(b)

A Participant’s “Accrued Benefit” as of any date means the portion of his
monthly normal retirement benefit accrued as of that date determined as provided
in Article V, based on his years of Credited Service and his Average Annual
Earnings determined as of that date.


(c)

The “Actuarial Equivalent” of a value means the actuarial equivalent determined
using the 1983 Group Annuity Mortality Table for male lives and the interest
rate specified in Appendix A to the Plan, except that in determining present
value of a single sum payment, the following factors shall be used: (i) the
table prescribed by the Secretary of the Treasury, which shall be based on the
prevailing commissioners’ standard table, described in Code Section
807(d)(5)(A), used to determine reserves for group annuity contracts issued on
the date as of which present value is being determined (without regard to any
other subparagraph of Code Section 807(d)(5)) and (ii) the annual rate of
interest on 30-year Treasury securities for the second calendar month preceding
the Plan Year in which the distribution is made.


  In no event shall the Actuarially Equivalent value of an Eligible Transferred
Employee’s Accrued Benefit be less than the actuarial equivalent of his benefit
accrued under the Prior Plan as of November 30, 1993, using the mortality,
interest, and other factors specified in the Prior Plan.


  For a Participant who has reached Normal Retirement Date at the time present
value is being determined, the present value of his Accrued Benefit shall be
calculated based on the immediate annuity payable to the Participant as of his
Annuity Starting Date. For a Participant who has not yet reached Normal
Retirement Date at the time present value is being determined, the present value
of his Accrued Benefit shall be calculated based on a deferred annuity payable
commencing at Normal Retirement Date. For purposes of this paragraph, immediate
and deferred annuities will be in the normal form applicable to unmarried
Participants under Section 9.1 of the Plan.


3



(d)

The “Actuary” means an independent actuary selected by the Sponsor, who is an
enrolled actuary as defined in Code Section 7701(a)(35), or a firm or
corporation of actuaries having such a person on its staff, which person, firm,
or corporation is to serve as the actuarial consultant for the Plan.


(e)

The “Administrator” means the Sponsor unless the Sponsor designates another
person or persons to act as such.


(f)

An “Affiliated Company” means any corporation or business, other than an
Employer, which would be aggregated with an Employer for a relevant purpose
under Code Section 414.


(g)

A Participant’s, or Beneficiary’s, if the Participant has died, “Annuity
Starting Date” means the first day of the first period for which an amount is
paid as an annuity or, in the case of a single sum payment, the first day on
which all events have occurred which entitle the Participant, or his
Beneficiary, if applicable, to such benefit.


  If a Participant whose Annuity Starting Date has occurred is reemployed by an
Employer or an Affiliated Company resulting in a suspension of benefits in
accordance with the provisions of Section 11.1, for purposes of determining the
form of payment of such Participant’s benefit upon his subsequent retirement,
such prior Annuity Starting Date shall apply to benefits accrued prior to the
Participant’s reemployment. Such prior Annuity Starting Date shall also apply to
benefits accrued following the Participant’s reemployment if such prior Annuity
Starting Date occurred on or after the Participant’s Normal Retirement Date.
Such prior Annuity Starting Date shall not apply to benefits accrued following
the Participant’s reemployment if such prior Annuity Starting Date occurred
prior to the Participant’s Normal Retirement Date.


(h)     A Participant’s “Average Annual Earnings” means the greater of:

(1)  

his highest average annual Earnings received for any 36 consecutive calendar
months (or the Participant’s period of employment, if shorter) during his final
ten years of Credited Service; or


(2)  

his highest average annual Earnings based on his total Earnings for the number
of full calendar years and, if necessary, fractions of total Earnings for
partial calendar years, sufficient to obtain Earnings for an aggregate period of
Credited Service equal to three years, taking into account only calendar years
in the Participant’s final ten years of Credited Service. For purposes of this
paragraph (2), calendar years of Earnings shall be selected starting with the
calendar year in which the Participant’s average Earnings per month is the
highest and taking in turn calendar years of successively lower average Earnings
per month. A fraction of total Earnings for a calendar year shall be determined
by multiplying the Participant’s average Earnings per month for such year by the
number of months needed to yield an aggregate amount of Credited Service equal
to three full years.


4



(i)

A Participant’s “Beneficiary” means any beneficiary who is entitled to receive a
benefit under the Plan upon the death of the Participant.


(j)     A “Break in Service” with respect to any Employee means the following:

(1)  

With respect to Service, any Service Computation Period during which he
completes fewer than 501 Hours of Service, except that no Employee shall incur a
Break in Service solely by reason of temporary absence from work not exceeding
12 months resulting from illness, layoff, or other cause if authorized in
advance by an Employer pursuant to its uniform leave policy, if his employment
is not otherwise terminated during the period of such absence.


(2)  

With respect to Credited Service, any 12-consecutive-month period beginning on
his Employment Severance Date and anniversaries of such date in which he does
not complete an Hour of Service (as defined in paragraph (a) of Section 2.1)


(k)

The “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Reference to a Code section shall include (i) such section and any
comparable section or sections of any future legislation that amends,
supplements, or supersedes such section and (ii) all rulings, regulations,
notices, announcements, and other pronouncements issued by the U.S. Treasury
Department, the Internal Revenue Service, and any court of competent
jurisdiction that relate to such section.


(l)

A Participant’s “Credited Service” means his period of service for purposes of
determining the amount of any benefit for which he is eligible under the Plan,
as computed in accordance with the provisions of Article III.


(m)

The “Earnings” of a Participant for any period means all categories of pay
identified in Appendix C as includable compensation plus 50 percent of any
Incentive Compensation Award granted to the Participant in any calendar year
except any Incentive Compensation Award that is deferred at the election of the
Participant; provided, however, that effective for awards received on and after
January 1, 1999, Incentive Compensation Awards that are used to acquire deferred
shares on the exercise of stock purchase rights under the Stock Purchase
Agreement shall not be treated as deferred, but the value of such shares shall
be treated as cash incentive compensation for purposes of the Plan. In addition,
effective October 4, 2002, Earnings shall include the imputed lost wages
corresponding to hours on or after October 4, 2002 during which the Participant
is engaged in business on behalf of the UMWA in his capacity as a local union
officer or committee member, in lieu of hours for which he would have been
scheduled to work for an Employer as an Employee. Determination and notice of
such hours shall be made by the Local Union of the UMWA and provided to the
Administrator.


5



  For purposes of determining a Participant’s Earnings hereunder, the term
“Incentive Compensation Award” means any incentive compensation award granted to
an employee under any incentive compensation plan (including, effective January
1, 1991, those paid in Deferred Share grants) established by the Sponsor or RACI
Holdings, Inc. that is approved by the Board of Directors of the Committee with
due authority to grant and approve such awards. The value of each award will be
divided evenly over the period of a Participant’s Credited Service, to the
extent such award is attributable to such service, for the award year or years,
except in the case of Deferred Share Incentive Compensation Award grants.
Incentive Compensation Awards that are paid in the form of Deferred Shares will
be considered part of the Incentive Compensation Award at the time the Deferred
Shares are granted and not at the time the Deferred Shares are exercised.


        Notwithstanding the foregoing, Earnings shall not include the following:

(1)  

Allowances in connection with transfer of employment (i.e., relocation
expenses), compensation in connection with termination of employment (including
severance pay), other special payments, and any other category of pay identified
as excludable compensation in Appendix C.


(2)  

Awards and payments under any gain sharing program, the Special Compensation
Plan of the Prior Employer, the former Dividend Union Plan of the Prior
Employer, any similar plan of the Prior Employer or any of its affiliates, any
similar plan of an Employer or any Affiliated Company, or any equity based or
stock option programs, except, effective January 1, 1999, in the case of
Incentive Compensation Awards paid in the form of Deferred Shares as provided
above.


(3)  

The greater of (i) 50 percent of the Prior Employer Incentive Compensation Award
or (ii) any deferred Prior Employer Incentive Compensation Award. The term
“Prior Employer Incentive Compensation Award” means, with respect to Eligible
Transferred Employees and subject to the transfer of assets from the Prior Plan
to the Plan, the total award value, if any, approved by the Compensation
Committee of the Board of Directors of the Prior Employer under the Incentive
Compensation Plan of the Prior Employer. The value of each award will be divided
evenly over the period of a Participant’s Credited Service for the award year to
the extent the award is attributable to such service.


  Only Incentive Compensation Awards for the 120 months preceding retirement or
termination of employment with the Employers will be taken into account in
computing Average Annual Earnings.


6



  Earnings of a Participant who is an Eligible Transferred Employee shall be
determined treating amounts paid to him by the Prior Employer before December 1,
1993 as amounts paid by an Employer.


  In no event, however, shall the Earnings of a Participant taken into account
under the Plan for any 12-consecutive-month period (the “limitation period”)
exceed (1) $200,000 for limitation periods beginning before January 1, 1994, or
(2) $150,000 for limitation periods beginning on or after January 1, 1994. The
limitations set forth in the preceding sentence shall be subject to adjustment
annually as provided in Code Section 401(a)(17)(B) and Code Section 415(d);
provided, however, that the dollar increase in effect on January 1 of any
calendar year, if any, is effective for limitation periods beginning in such
calendar year.


(n)

An “Eligible Transferred Employee” means any Employee who (1) became an Employee
in connection with and effective upon the consummation of the transactions
contemplated by the Asset Purchase Agreement dated November 27, 1993 between the
Sponsor, E.I. DuPont de Nemours and Company, and Sporting Goods Properties, Inc.
(the “Asset Purchase Agreement”), (2) was a participant in the Prior Plan on
November 30, 1993, and (3) did not elect to retire and commence payment of
pension benefits under the Prior Plan in connection with the consummation of the
transactions contemplated by the Asset Purchase Agreement.


(o)

An “Employee” means any person who is characterized by his Employer as an
employee of the Employer other than the following: (1) any employee who is
covered under the terms of a collective-bargaining agreement, unless the
agreement provides for his coverage under the Plan; (2) any employee covered
under the terms of a collective-bargaining agreement who is hired on or after
September 13, 1997; (3) any employee other than an employee covered under the
terms of a collective-bargaining agreement who is hired on or after June 1,
1996; and (4) any employee who is employed at a location other than a covered
location identified in Appendix D, unless such employee transferred from
employment at a covered location identified in Appendix D to employment at such
other location. Any individual who is not treated by an Employer as a common law
employee of the Employer shall be excluded from Plan participation even if a
court or administrative agency determines that such individual is a common law
employee and not an independent contractor.


7



  For purposes of the Plan with respect to the provisions of Code
Sections 401(a)(3), (4), (7) and (16), and 408(k), 410, 411, 415 and 416, any
“leased employee,” other than an excludable leased employee, shall be treated as
an employee of an Employer or any other Affiliated Company; provided, however,
that no “leased employee” shall become an Employee or shall accrue a benefit
hereunder based on service as a “leased employee”.


  A “leased employee” means any person who performs services for an Employer or
an Affiliated Company (the “recipient”) (other than an employee of the
recipient) pursuant to an agreement between the recipient and any other person
(the “leasing organization”) on a substantially full-time basis for a period of
at least one year, provided that such services are performed under the primary
direction or control of the recipient. An “excludable leased employee” means any
leased employee of the recipient who is covered by a money purchase pension plan
maintained by the leasing organization which provides for (i) a nonintegrated
employer contribution on behalf of each participant in the plan equal to at
least ten percent of compensation, (ii) full and immediate vesting, and
(iii) immediate participation by employees of the leasing organization (other
than employees who perform substantially all of their services for the leasing
organization or whose compensation from the leasing organization in each plan
year during the four-year period ending with the plan year is less than $1,000);
provided, however, that leased employees do not constitute more than 20 percent
of the recipient’s nonhighly compensated work force. For purposes of this
Section, contributions or benefits provided to a leased employee by the leasing
organization that are attributable to services performed for the recipient shall
be treated as provided by the recipient.


(p)

An “Employer” means the Sponsor and any entity which has adopted the Plan as may
be provided under Article XV.


(q)

An Employee’s “Employment Commencement Date” means the date he first completes
an Hour of Service (as defined in paragraph (a) of Section 2.1) or, in the case
of an Employee who has incurred an Employment Severance Date, the first date
following his Employment Severance Date on which he again completes an Hour of
Service (as defined in paragraph (a) of Section 2.1).


(r)

An Employee’s “Employment Severance Date” means the earlier of (a) the date on
which he retires, dies, or his employment as an Employee is otherwise terminated
or (b) the first anniversary of the date on which he is absent from work with
all Employers as an Employee for any other reason; provided, however, that the
following special rules shall apply:


(1)  

An Employee’s Employment Severance Date shall not occur if he is absent from
work with his Employer on account of service with the armed forces of the United
States, he is eligible for reemployment rights under the Uniformed Services
Employment and Reemployment Rights Act of 1994, and he returns to work with an
Employer within the period during which he retains such reemployment rights,
but, if he does not return to work within such period, his Employment Severance
Date shall be the earlier of the date which is one year after his absence
commenced or the last day of the period during which he retains such
reemployment rights.


8



(2)  

An Employee’s Employment Severance Date shall not occur if he is absent from
work because of disability until the earliest of (i) the date as of which
ancillary disability benefits become payable to the Employee in accordance with
the provisions of Article VIII, (ii) the date he recovers from disability,
unless he promptly returns to employment as an Employee, (iii) his Annuity
Starting Date, or (iv) his Normal Retirement Date.


(3)  

An Employee’s Employment Severance Date shall not occur if he is absent because
of directed or authorized leave of absence; provided, however, that if the
Employee does not return to work at the end of such leave, he shall be
considered to have terminated employment on the day following expiration of such
leave and his Employment Severance Date shall occur as of such date in
accordance with the provisions of (a) above.


  Notwithstanding the foregoing, if a person retires, dies, or his employment as
an Employee is otherwise terminated during a period in which he is absent from
work with all Employers for any reason other than service with the armed forces
of the United States, his Employment Severance Date shall be the date of such
retirement, death, or other termination of employment.


(s)

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to a section of ERISA shall include such section
and any comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.


(t)

The “Funding Agent” means the person or persons which at the time shall be
designated, qualified, and acting under the Funding Agreement and shall include
(i) any trustee for a trust established pursuant to the Funding Agreement,
(ii) any insurance company that issues an annuity or insurance contract pursuant
to the Funding Agreement, or (iii) any person holding assets in a custodial
account pursuant to the Funding Agreement. The Sponsor may designate a person or
persons other than the Funding Agent to perform any responsibilities of the
Funding Agent under the Plan, other than trustee responsibilities as defined in
ERISA Section 405(c)(3), and the Funding Agent shall not be liable for the
performance of such person in carrying out such responsibilities except as
otherwise provided by ERISA. The term Funding Agent shall include any delegate
of the Funding Agent as may be provided in the Funding Agreement.


(u)

The “Funding Agreement” means the agreement entered into between the Sponsor and
the Funding Agent relating to the holding, investment, and reinvestment of the
assets of the Plan, together with all amendments thereto and shall include any
agreement establishing a trust, a custodial account, an annuity contract, or an
insurance contract (other than a life, health or accident, property, casualty,
or liability insurance contract) for the investment of assets; provided,
however, that any custodial account or contract established hereunder meets the
requirements of Code Section 401(f).


9



(v)

A “Highly Compensated Employee” means any Employee or former Employee who is a
highly compensated active employee or a highly compensated former employee as
defined hereunder.


  A “highly compensated active employee” includes any Employee who performs
services for an Employer or any Affiliated Company during the Plan Year and who
(i) was a five percent owner at any time during the Plan Year or the look back
year or (ii) received compensation from the Employers and Affiliated Companies
during the look back year in excess of $80,000 (subject to adjustment annually
at the same time and in the same manner as under Code Section 415(d)). The
dollar amount in (ii) shall be pro-rated for any Plan Year of fewer than 12
months.


  A “highly compensated former employee” includes any Employee who (i) separated
from service from an Employer and all Affiliated Companies (or is deemed to have
separated from service from an Employer and all Affiliated Companies) prior to
the Plan Year, (ii) performed no services for an Employer or any Affiliated
Company during the Plan Year, and (iii) for either the separation year or any
Plan Year ending on or after the date the Employee attains age 55, was a highly
compensated active employee, as determined under the rules in effect under Code
Section 414(q) for such year.


  The determination of who is a Highly Compensated Employee hereunder shall be
made in accordance with the provisions of Code Section 414(q) and regulations
issued thereunder.


        For purposes of this definition, the following terms have the following
meanings:

(1)  

An employee’s “compensation” means compensation as defined in Code Section
415(c)(3) and regulations issued thereunder.


(2)  

The “look back year” means the 12-month period immediately preceding the Plan
Year.


(w)

An “Hour of Service” with respect to any Employee means an hour which is
determined and credited as such in accordance with the provisions of Article II.


(x)

A Participant’s “Normal Retirement Date” means, for purposes of benefit
eligibility, the later of (i) the date on which he attains age 65 or (ii) the
fifth anniversary of the date he commenced participation in the Plan and for all
other purposes, the first day of the month coinciding with or immediately
following such date.


10



(y)

A “Participant” means any person who becomes eligible to participate in the Plan
in accordance with the provisions of Article IV and who retains an Accrued
Benefit under the Plan.


(z)

The “Pension Fund” means the fund or funds maintained under the Funding
Agreement for purposes of accumulating contributions made by the Employers and
paying benefits under the Plan.


(aa)

The “Plan” means this Remington Arms Company, Inc. Pension and Retirement Plan,
established effective December 1, 1993, as amended and restated by this
instrument, with all amendments, modifications, and supplements hereafter made.


(bb)

A “Plan Year” means the following: (1) for periods prior to December 1, 1995,
the 12-consecutive-month period ending each November 30; (2) the period
beginning December 1, 1995 and ending December 31, 1995; and (3) each
12-consecutive-month period ending December 31 thereafter.


(cc)

A Participant’s “Primary Social Security Benefit” means the primary old age
benefit to which the Participant would be immediately entitled (if age 62 or
over at the date of determination) or to which he would be entitled at age 62
(if younger than age 62 at the date of determination), in accordance with the
Federal Social Security Act in effect on January 1 of the year of his retirement
or termination and based on his actual earnings on which his Employer (or any
other company to the extent that employment therewith is recognized in computing
a benefit under this Plan) has paid taxes under the Federal Insurance
Contributions Act. In determining the Primary Social Security Benefit for
purposes of the Plan, the Participant shall be treated as fully insured under
the Federal Social Security Act. For years for which the Sponsor has no record
of the Participant’s actual earnings, an estimate will be calculated by
projecting backwards from the last known year using rates equal to the actual
changes in national earnings, as determined by the Social Security
Administration. However, the Participant may elect to have his Primary Social
Security Benefit calculated using his actual earnings, provided he supplies
documentation of such earnings from the Social Security Administration within 90
days following the later of the date of his separation from service and the date
he is notified by the Sponsor of his entitlement to a benefit. If the benefit is
then in pay status, the benefit shall be retroactively increased or decreased
from the Annuity Starting Date to reflect the use of actual Social Security
earnings.


(dd)

The “Prior Employer” means E.I. DuPont de Nemours and Company and/or any wholly
owned subsidiary or part thereof that had adopted the Prior Plan as of November
30, 1993, pursuant to the provisions of the Prior Plan or, in the case of an
Eligible Transferred Employee who had accrued a benefit under the Employee
Retirement Plan of Consol Inc. as of November 30, 1993, Consol Inc.


11



(ee)

The “Prior Plan” means the E.I. DuPont de Nemours and Company Pension and
Retirement Plan, as in effect on November 30, 1993, or, with respect to an
Eligible Transferred Employee who had accrued a benefit under the Employee
Retirement Plan of Consol Inc. as of November 30, 1993, such Employee Retirement
Plan of Consol Inc.


(ff)

A “Qualified Joint and Survivor Annuity” is an immediate annuity payable to the
Participant for his life with a survivor benefit payable upon the death of the
Participant to the Participant’s Spouse (determined as of his Annuity Starting
Date) for the remainder of such Spouse’s lifetime. The amount of the survivor
benefit payable under a Qualified Joint and Survivor Annuity shall be equal to
at least 50 percent of the amount the Participant was receiving on his date of
death.


(gg)

A “Qualified Preretirement Survivor Annuity” is an annuity payable to the
surviving Spouse of a Participant for such Spouse’s life as provided in Article
X.


(hh)

A Participant’s “Required Beginning Date” means the April 1 following the
calendar year in which occurs the later of the Participant’s (i) attainment of
age 70 1/2 or (ii) the date the Participant retires; provided, however, that
clause (ii) shall not apply to a Participant who is a five percent owner, as
defined in Code Section 416(i), with respect to the Plan Year ending with or
within the calendar year in which the Participant attains age 70 1/2. The
Required Beginning Date of a Participant who is a five percent owner hereunder
shall not be redetermined if the Participant ceases to be a five percent owner
with respect to any subsequent Plan Year.


(ii)

A Participant’s “Service” means his period of service for purposes of
determining his eligibility for a benefit under the Plan, as computed in
accordance with the provisions of Article III.


(jj)

A “Service Computation Period” means the 12-month period used for determining an
Employee’s years of Service.


  The Service Computation Period for determining an Employee’s years of Service
is the 12-consecutive month period beginning on the date he first completes an
Hour of Service and anniversaries of that date.


(kk)

The “Sponsor” means Remington Arms Company, Inc., and any successor thereto.


(ll)

A Participant’s “Spouse” means the person who is the Participant’s lawful
spouse.


12



(mm)

A “Transferred Employee” means an Employee who (1) became an Employee of the
Sponsor in connection with, and effective upon, the consummation of the
transactions contemplated by the Asset Purchase Agreement dated as of November
24, 1993 between the Sponsor, E.I. DuPont de Nemours and Company, and Sporting
Goods Properties, Inc. (the “Asset Purchase Agreement”), (2) was a participant
in the Prior Plan eligible to retire thereunder as of November 30, 1993, and (3)
elected to retire and commence to receive payment of his pension benefit under
the Prior Plan in connection with the consummation of the Asset Purchase
Agreement.



1.2 CONSTRUCTION

Where required by the context, the noun, verb, adjective, and adverb forms of
each defined term shall include any of its other forms. Wherever used herein,
the masculine pronoun shall include the feminine, the singular shall include the
plural, and the plural shall include the singular.

13




ARTICLE II
HOURS OF SERVICE


2.1 CREDITING OF HOURS OF SERVICE

An Employee shall be credited with an Hour of Service under the Plan for:

(a)

Each hour for which he is paid, or entitled to payment, for the performance of
duties for an Employer as an Employee; provided, however, that hours paid for at
a premium rate shall be treated as straight-time hours.


(b)

Each hour for which he is paid, or entitled to payment, by an Employer on
account of a period of time during which no duties as an Employee are performed
(irrespective of whether he remains an Employee) due to vacation, holiday,
illness, incapacity (including disability), layoff, jury duty, military duty, or
leave of absence, up to a maximum of eight hours per day and 40 hours per week;
provided, however, that no more than 501 Hours of Service shall be credited to
an Employee on account of any single continuous period during which he performs
no duties (whether or not such period occurs in a single Service Computation
Period); provided, further, that no Hours of Service shall be credited for
payment which is made or due under a program maintained solely for the purpose
of complying with applicable Workers’ Compensation, unemployment compensation,
or disability insurance laws; and provided, further, that no Hours of Service
shall be credited to an Employee for payment which is made or due solely as
reimbursement for medical or medically related expenses incurred by him.


(c)

Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by an Employer; provided, however, that the crediting of
Hours of Service for back pay awarded or agreed to with respect to periods of
employment or absence from employment described in any other paragraph of this
Section shall be subject to the limitations set forth therein and, if
applicable, in Section 2.4.


(d)

Each hour for which he would have been scheduled to work for an Employer during
the period of time that he is absent from work because of service with the armed
forces of the United States, up to a maximum of eight hours per day and 40 hours
per week, but only if he is eligible for reemployment rights under the Uniformed
Services Employment and Reemployment Rights Act of 1994 and he returns to work
with an Employer within the period during which he retains such reemployment
rights.


(e)

Each hour on or after March 4, 2003 for which he would have been scheduled to
work for an Employer during the period of time that he is engaged in business on
behalf of the UMWA in his capacity as a local union officer or committee member.
Determination and notice of such hours shall be made by the Local Union of the
UMWA and provided to the Administrator.


14



(f)

Solely for purposes of determining whether he has incurred a Break in Service,
each hour for which he would have been scheduled to work for an Employer during
the period of time that he is absent from work because of the birth of a child,
pregnancy, the adoption of a child, or the caring for a child for the period
beginning following the birth or adoption of such child, up to a maximum of
eight hours per day and 40 hours per week so that, when added to Hours of
Service credited under any other paragraph of this Section, he shall be credited
with not fewer than 501 total Hours of Service under the Plan for the Service
Computation Period in which his absence commenced or the immediately following
Service Computation Period; provided, however, that he shall be credited with
Hours of Service under this paragraph for the Service Computation Period in
which his absence from employment commenced only if necessary to prevent a Break
in Service; and provided, further, that he shall be credited with Hours of
Service under this paragraph for the Service Computation Period immediately
following the Service Computation Period in which his absence from employment
commenced only if he is not credited with Hours of Service under this paragraph
for the Service Computation Period in which his absence from employment
commenced.


(g)

Solely for purposes of determining whether he has incurred a Break in Service,
each hour for which he would be scheduled to work for an Employer during the
period of time that he is absent from work on an approved leave of absence
pursuant to the Family and Medical Leave Act of 1993; provided, however, that
Hours of Service shall not be credited to an Employee under this paragraph if
the Employee fails to return to employment with an Employer following such
leave.


Notwithstanding anything to the contrary contained in this Section, no more than
one Hour of Service shall be credited to an Employee for any one hour of his
employment or absence from employment.


2.2 DETERMINATION OF NON-DUTY HOURS OF SERVICE

In the case of a payment which is made or due from an Employer on account of a
period during which an Employee performs no duties, and which results in the
crediting of Hours of Service, or in the case of an award or agreement for back
pay, to the extent that such award or agreement is made with respect to a period
during which an Employee performs no duties, the number of Hours of Service to
be credited shall be determined as follows:

(a)

In the case of a payment made or due which is calculated on the basis of units
of time, such as hours, days, weeks, or months, the number of Hours of Service
to be credited shall be the number of regularly scheduled working hours included
in the units of time on the basis of which the payment is calculated.


15



(b)

In the case of a payment made or due which is not calculated on the basis of
units of time, the number of Hours of Service to be credited shall be equal to
the amount of the payment divided by the Employee’s most recent hourly rate of
compensation immediately prior to the period to which the payment relates.


(c)

Notwithstanding the provisions of paragraphs (a) and (b), no Employee shall be
credited on account of a period during which no duties are performed with a
number of Hours of Service that is greater than the number of regularly
scheduled working hours during such period.


(d)

If an Employee is without a regular work schedule, the number of “regularly
scheduled working hours” shall mean the average number of hours worked by
Employees in the same job classification during the period to which the payment
relates, or if there are no other Employees in the same job classification, the
average number of hours worked by the Employee during an equivalent,
representative period.


For the purpose of crediting Hours of Service for a period during which an
Employee performs no duties, a payment shall be deemed to be made by or due from
an Employer (i) regardless of whether such payment is made by or due from an
Employer directly, or indirectly through (among others) a trust fund or insurer
to which the Employer contributes or pays premiums, and (ii) regardless of
whether contributions made or due to such trust fund, insurer, or other entity
are for the benefit of particular persons or are on behalf of a group of persons
in the aggregate.


2.3 ALLOCATION OF HOURS OF SERVICE TO SERVICE COMPUTATION PERIODS

Hours of Service credited under Section 2.1 shall be allocated to the
appropriate Service Computation Period as follows:

(a)

Hours of Service described in paragraph (a) of Section 2.1 shall be allocated to
the Service Computation Period in which the duties are performed.


(b)

Hours of Service credited to an Employee for a period during which an Employee
performs no duties shall be allocated as follows:


(1)  

Hours of Service credited to an Employee on account of a payment which is
calculated on the basis of units of time, such as hours, days, weeks, or months,
shall be allocated to the Service Computation Period or Periods in which the
period during which no duties are performed occurs, beginning with the first
unit of time to which the payment relates.


(2)  

Hours of Service credited to an Employee on account of a payment which is not
calculated on the basis of units of time shall be allocated to the Service
Computation Period or Periods in which the period during which no duties are
performed occurs, or, if such period extends beyond one Service Computation
Period, such Hours of Service shall be allocated equally between the first two
such Service Computation Periods.


16



(3)  

Hours of Service credited to an Employee for a period of absence during which
the Employee performs no duties and for which no payment is due from his
Employer shall be allocated to the Service Computation Period or Periods during
which such absence occurred.


(4)  

Hours of Service credited to an Employee because of an award or agreement for
back pay shall be allocated to the Service Computation Period or Periods to
which the award or agreement for back pay pertains, rather than to the Service
Computation Period in which the award, agreement, or payment is made.



2.4 DEPARTMENT OF LABOR RULES

The rules set forth in paragraphs (b) and (c) of Department of Labor Regulation
Section 2530.200b-2, which relate to determining Hours of Service attributable
to reasons other than the performance of duties and crediting Hours of Service
to Service Computation Periods, are hereby incorporated into the Plan by
reference.

17




ARTICLE III
SERVICE CREDITED SERVICE


3.1 SERVICE AND CREDITED SERVICE PRIOR TO JANUARY 1, 2001

Each person who is an Employee on or after January 1, 2001, shall be credited
with Service and Credited Service for purposes of the Plan for periods prior to
such date equal to the Service and Credited Service with which he had been
credited in accordance with the Plan provisions in effect immediately prior to
such date.

With respect to Eligible Transferred Employees and Transferred Employees, the
following special rules shall apply with respect to employment with the Prior
Employer prior to December 1, 1993:

(a)

An Eligible Transferred Employee shall be credited with Service and Credited
Service for all purposes under the Plan for employment with the Prior Employer
prior to December 1, 1993 equal to his service taken into account under the
Prior Plan for such period.


(b)

A Transferred Employee shall be credited with Service under the Plan for
employment with the Prior Employer prior to December 1, 1993 equal to his
service taken into account under the Prior Plan for such period. A Transferred
Employee shall be credited with Credited Service under the Plan solely for
purposes of determining whether deferred vested retirement benefits may commence
prior to Normal Retirement Date under Section 7.4 and the applicable reduction
under paragraph (a) of Section 7.3, for employment with the Prior Employer prior
to December 1, 1993 equal to his service taken into account under the Prior Plan
for such period.



3.2 SERVICE AND CREDITED SERVICE ON OR AFTER JANUARY 1, 2001

Each person who is an Employee on or after January 1, 2001, shall be credited
with Service and Credited Service with respect to periods of employment on or
after such date, for purposes of the Plan as follows:

(a)

He shall be credited with a year of Service for each Service Computation Period
for which he is credited with at least 1,000 Hours of Service.


(b)

Subject to any limitations set forth in Article V, he shall be credited with
Credited Service for the period beginning on the later to occur of (i) January
1, 2001 or (ii) his Employment Commencement Date and ending on his Employment
Severance Date. Credited Service shall be computed in completed full years
treating each 365 days of Credited Service as a completed full year of Credited
Service. Credited Service shall be calculated without regard to any absence
during which an Employee would have been scheduled to work for an Employer, but
during which he is engaged in business on behalf of the UMWA in his capacity as
a local union officer or committee member.


18



(c)

In addition, he shall be credited with Credited Service for his period of
absence from work after his Employment Severance Date if he returns to work with
an Employer as an Employee within 12 months of his most recent date of absence
from employment for any reason.



3.3 TRANSFERS

Notwithstanding the foregoing, Service and Credited Service credited to a person
shall be subject to the following:

(a)

Any person who transfers or retransfers to employment with an Employer as an
Employee directly from other employment (i) with an Employer in a capacity other
than as an Employee or (ii) with any other Affiliated Company, shall be credited
with Service, but not Credited Service, for such other employment as if such
other employment were employment with an Employer as an Employee.


(b)

Any person who transfers from employment with an Employer as an Employee
directly to other employment (i) with an Employer in a capacity other than as an
Employee or (ii) with any other Affiliated Company, shall be deemed by such
transfer not to lose his Service or Credited Service, and shall be deemed not to
retire or otherwise terminate his employment as an Employee until such time as
he is no longer in the employment of an Employer or any other Affiliated
Company, at which time he shall become entitled to benefits if he is otherwise
eligible therefore under the provisions of the Plan; provided, however, that
except as specifically provided in (c) below, up to such time he shall receive
credit only for Service, but not for Credited Service, for such other employment
as if such other employment were employment with an Employer as an Employee.


(c)

Notwithstanding the provisions of paragraph (b), any person who transfers from
employment as an Employee at a location listed in Appendix D to employment with
the Employer at a location that is not listed in Appendix D shall be credited
with Credited Service for employment at such location as if such other
employment were employment with the Employer as an Employee.



3.4 RETIREMENT OR TERMINATION AND REEMPLOYMENT

If an Employee retires or otherwise terminates employment with the Employers and
all Affiliated Companies, his eligibility for and the amount of any benefit to
which he may be entitled under the Plan shall be determined based upon the
Service and Credited Service with which he is credited at the time of such
retirement or other termination of employment. If such retired or former
Employee is reemployed by an Employer or any Affiliated Company, the Service and
Credited Service with which he was credited at the time of such prior retirement
or other termination of employment shall be aggregated with the Service and
Credited Service with which he is credited following his reemployment for
purposes of determining his eligibility for and the amount of any benefit to
which he may be entitled under the Plan upon his subsequent retirement or other
termination of employment if:

19



(a)

he was eligible for any retirement benefit at the time of his previous
retirement or other termination of employment; or


(b)

he terminated his employment before satisfying the conditions of eligibility for
any retirement benefit under the Plan and either (i) the aggregate number of his
years of Service (not including any years of Service not required to be
aggregated because of previous Breaks in Service) is greater than the number of
his consecutive one-year Breaks in Service or (ii) the number of his consecutive
one-year Breaks in Service is less than five.


Notwithstanding the foregoing, if such retired or former Employee incurred a
one-year Break in Service following his prior retirement or other termination of
employment, his prior Service shall not be aggregated with his subsequent
Service unless he completes a year of Service following his return to
employment.

Notwithstanding any other provision of this Section, if a retired or former
Employee returns to employment in a capacity other than as an Employee, his
period of employment shall be treated for the purposes of the Plan solely in
accordance with the transfer provisions of this Article III.


3.5 FINALITY OF DETERMINATIONS

All determinations with respect to the crediting of Service and Credited Service
under the Plan shall be made on the basis of the records of the Employers, and
all determinations so made shall be final and conclusive upon Employees, former
Employees, and all other persons claiming a benefit interest under the Plan.
Notwithstanding anything to the contrary contained in this Article, there shall
be no duplication of Service and Credited Service.

20




ARTICLE IV
ELIGIBILITY FOR PARTICIPATION


4.1 PARTICIPATION

Participation in the Plan was frozen prior to the effective date of this
amendment and restatement. Each Employee who was an Active Participant
immediately prior to January 1, 2001, shall continue as an Active Participant
hereunder.


4.2 TERMINATION OF PARTICIPATION

A Participant shall remain an Active Participant as long as he continues in
employment as an Employee. A person shall remain a Participant as long as he
retains an Accrued Benefit under the Plan.


4.3 PARTICIPATION UPON REEMPLOYMENT

If a former Employee who was a Participant hereunder is reemployed as an
Employee, he shall again be eligible to participate in the Plan.


4.4 FINALITY OF DETERMINATIONS

21



All determinations with respect to the eligibility of an Employee to become a
Participant under the Plan shall be made on the basis of the records of the
Employers, and all determinations so made shall be final and conclusive for all
Plan purposes. Each Employee who becomes a Participant shall be entitled to the
benefits, and be bound by all the terms, provisions, and conditions of the Plan
and the Funding Agreement.


ARTICLE V
NORMAL RETIREMENT


5.1 ELIGIBILITY

Each Participant who retires from employment with his Employer and all
Affiliated Companies on or after his Normal Retirement Date shall be eligible
for a normal retirement benefit.


5.2 AMOUNT

An eligible Participant’s monthly normal retirement benefit shall be equal to
1/12th of the greatest of the following:

(a)

the product of 1.2 percent of the Participant’s Average Annual Earnings
multiplied by his number of years (including fractional years) of Credited
Service; or


(b)

the product of 1.5 percent of his Average Annual Earnings multiplied by the
number of his years (including fractional years) of Credited Service at
retirement


      reduced by

        50 percent of the Participant’s annual Primary Social Security Benefit;
or

(c)     the product of $108.00 multiplied by the number of his years (including
fractional years) of Credited Service at retirement

      plus

  ten percent of the Participant’s Average Annual Earnings; provided, however,
that if the Participant has completed fewer than 15 years of Credited Service,
the product of 2/3 percent of the Participant’s Average Annual Earnings
multiplied by the number of his years (including fractional years) of Credited
Service at retirement shall be substituted for ten percent of his Average Annual
Earnings.


Notwithstanding any other provision of the Plan to the contrary, the amount in
(a) or (b), as applicable, shall be reduced if necessary so that the monthly
retirement benefit payable to the Participant, when added to his monthly Primary
Social Security Benefit, is not greater than 1/12th of the Participant’s Average
Annual Earnings.

In no event will a reduction in a Participant’s Average Annual Earnings reduce
the normal retirement benefit payable to him below the amount that would have
been payable to him under the same form of payment had he retired prior to his
Normal Retirement Date when eligible for an early retirement benefit.

22




5.3 401(A)(17) FRESH START ADJUSTMENTS

The monthly normal retirement benefit of a Participant whose Earnings exceeded
the $150,000 Earnings limitation described in Article I for limitation periods
ending before the limitation periods in which the limitation was effective shall
be the greater of (a) or (b) below:

(a)

the Participant’s Accrued Benefit determined under the Plan formula described in
Section 5.2, applying the $150,000 Earnings limitation; or


(b)

the sum of (i) the Participant’s Accrued Benefit determined as of the end of the
1993 limitation period, using the Plan formula in effect on that date (without
regard to any amendments made after that date), as if the Participant terminated
employment on that date; plus (ii) the Participant’s Accrued Benefit under the
Plan formula as amended to comply with the $150,000 Earnings limitation, taking
into account only the Participant’s years of Credited Service for limitation
periods beginning on or after January 1, 1994.



5.4 MINIMUM BENEFITS

Notwithstanding any other provision of the Plan to the contrary, in no event
will the monthly normal retirement benefit payable to a Participant who is an
Eligible Transferred Employee be less than the Participant’s Accrued Benefit
determined as of November 30, 1993, under the provisions of the Prior Plan in
effect on that date (without regard to any amendments made after that date) as
if the Participant terminated employment on that date.


5.5 ADJUSTMENT TO NORMAL RETIREMENT BENEFIT FOR EMPLOYMENT AFTER NORMAL
RETIREMENT DATE

The monthly normal retirement benefit payable with respect to each Participant
who continues in employment with his Employer or an Affiliated Company after his
Normal Retirement Date shall be determined as provided in paragraph (a), and, if
applicable, (b).

(a)

For the period beginning on the Participant’s Normal Retirement Date and ending
on the April 1 following the calendar year in which he reaches age 70 1/2, his
“adjusted normal retirement benefit” shall be the greater of:


    (1)        the Participant’s Accrued Benefit as of the date such benefit is
being determined; or

(2)  

the Actuarial Equivalent of the Participant’s Accrued Benefit as of his Normal
Retirement Date based on the number of months his Annuity Starting Date follows
his Normal Retirement Date (but no later than the April 1 following the calendar
year in which the Participant attains age 70 1/2).


23



(b)

For the period beginning on the April 1 following the calendar year in which he
reaches age 70 1/2, the Participant’s monthly retirement benefit shall be
adjusted as of each “determination date” (as defined in this Section). His
“adjusted normal retirement benefit” shall be the greater of:


(1)  

the Participant’s Accrued Benefit as of the “determination date”; or


(2)  

the Actuarial Equivalent on the “determination date” of the Participant’s
“adjusted normal retirement benefit” determined under this Section for the prior
“determination date” (as defined in this Section).


  For purposes of this Section, a “determination date” means the last day of
each calendar year during the period beginning with the calendar year following
the calendar year in which the Participant attains age 70 1/2 and ending on the
earlier of (i) the date the Participant retires from employment with his
Employer and all Affiliated Companies, or (ii) his Annuity Starting Date, except
that the first “determination date” is the April 1 following the calendar year
in which the Participant attains age 70 1/2.


No further adjustments shall be made to a Participant’s monthly normal
retirement benefit as provided in paragraphs (a)(2) and (b)(2) after the earlier
of (i) the date the Participant retires from employment with his Employer and
all Affiliated Companies, or (ii) his Annuity Starting Date, and, if he
continues to accrue benefits under the Plan, such continued accruals shall be
reduced as provided in Section 11.9.


5.6 PAYMENT

A monthly normal retirement benefit shall be paid to an eligible Participant
commencing as of the last day of the month following the month in which he
retires, but not later than the date specified in Section 11.7. If a Participant
retires on a date other than the last day of a month, he shall receive a pro
rata retirement benefit for such partial month of retirement. Such pro rata
amount shall be included with the first monthly retirement benefit payment made
to the Participant in accordance with this Section.


5.7 REDUCTION OF NORMAL RETIREMENT BENEFIT FOR BENEFITS PAYABLE UNDER OTHER
PLANS

24



Notwithstanding any other provision of the Plan to the contrary, if a
retirement, disability, death, survivor, or profit-sharing benefit is payable
with respect to a Participant under the provisions of any other plan to which
his Employer has made contributions with respect to such Participant, the
benefit payable to the Participant under the Plan shall be reduced by an amount
equal to the portion of the benefit payable, or paid, under such other plan with
respect to the Participant which is not attributable to the Participant’s own
contributions and which is based upon any period of service for which the
Participant receives Credited Service under the Plan; provided, however, that in
no event shall such Participant receive a benefit under the Plan that is less
than the Actuarial Equivalent of his Accrued Benefit under the Plan attributable
to the Participant’s years of Credited Service under the Plan other than such
years upon which the benefit payable, or paid, under such other plan is based.

25



--------------------------------------------------------------------------------


ARTICLE VI
EARLY RETIREMENT


6.1 ELIGIBILITY

Each Participant who retires from employment with his Employer and all
Affiliated Companies at or after age 50, but prior to his Normal Retirement Date
and who has at least 15 years of Credited Service shall be eligible for an early
retirement benefit.


6.2 AMOUNT

An eligible Participant’s monthly early retirement benefit shall be equal to his
Accrued Benefit on the date of his early retirement; provided, however, that the
amount of such benefit shall be reduced for commencement prior to his Normal
Retirement Date as follows:

(a)

If the Participant elects an Annuity Starting Date that is prior to June 1,
2007, his benefit shall be reduced in accordance with the following chart based
on his Age and his years of Credited Service on his Annuity Starting Date:


Age at   15-20   21 years   22 years   23 years   24 years   25 years   26 years
  27 or   Annuity   years of   of   of   of   of   of   of   more   Starting  
Credited   Credited   Credited   Credited   Credited   Credited   Credited  
years of   Date   Service   Service   Service   Service   Service   Service  
Service   Credited                                   Service   65   100%   100%
  100%   100%   100%   100%   100%   100%   64   95%   100%   100%   100%   100%
  100%   100%   100%   63   90%   95%   100%   100%   100%   100%   100%   100%
  62   85%   90%   95%   100%   100%   100%   100%   100%   61   80%   85%   90%
  95%   100%   100%   100%   100%   60   75%   80%   85%   90%   95%   100%  
100%   100%   59   70%   75%   80%   85%   90%   95%   100%   100%   58   65%  
70%   75%   80%   85%   90%   95%   100%   57   60%   65%   70%   75%   80%  
85%   90%   95%   56   55%   60%   65%   70%   75%   80%   85%   90%   55   50%
  55%   60%   65%   70%   75%   80%   85%   54   50%   50%   55%   60%   65%  
70%   75%   80%   53   500%   50%   50%   55%   60%   65%   70%   75%   52   50%
  50%   50%   50%   55%   60%   65%   70%   51   50%   50%   50%   50%   50%  
55%   60%   65%   50   50%   50%   50%   50%   50%   50%   55%   60%  

26



        For intermediate age and Credited Service combinations, the percentage
factor will be interpolated from the above.

(b)

If the Participant elects an Annuity Starting Date that occurs on or after June
1, 2007, his benefit shall be reduced by 5/12 of one percent for each full
calendar month by which his Annuity Starting Date precedes his Normal Retirement
Date; provided, however, that in no event shall the early retirement benefit
payable to such Participant be less than his Accrued Benefit as of May 31, 2007
reduced in accordance with the chart in (a) above.



6.3 PAYMENT

A monthly early retirement benefit shall be paid to an eligible Participant
commencing as of the last day of the month following the later of the month in
which he retires or the month in which he makes written application for the
benefit, but not later than his Normal Retirement Date. If a Participant retires
on a date other than the last day of a month, he shall receive a pro rata
retirement benefit for such partial month of retirement.

27




ARTICLE VII
VESTED RIGHTS


7.1 VESTING

A Participant’s vested interest in his Accrued Benefit shall be determined in
accordance with the following schedule, based upon the number of full years of
Service credited to him; provided, however, that a Participant’s vested interest
in his Accrued Benefit shall be 100 percent if he is employed by an Employer or
an Affiliated Company on his Normal Retirement Date, regardless of whether he
has completed the number of years of Service required under the schedule for 100
percent vesting.

Years of Service   Vested   less than five   0%   five or more   100%  


7.2 ELIGIBILITY FOR DEFERRED VESTED RETIREMENT BENEFIT

Each Participant who terminates employment with his Employer and all Affiliated
Companies, who has a vested interest in his Accrued Benefit, and who is not
eligible for a normal or early retirement benefit under the Plan shall be
eligible for a deferred vested retirement benefit.


7.3 AMOUNT OF DEFERRED VESTED RETIREMENT BENEFIT

An eligible Participant’s monthly deferred vested retirement benefit shall be
equal to his vested Accrued Benefit on the date of his termination of
employment; provided, however, that if the Participant is eligible to elect to
begin benefit payments before his Normal Retirement Date as provided in Section
7.4, the amount of such benefit shall be reduced for early commencement as
follows:

(a)

If the Participant elects an Annuity Starting Date that is prior to June 1,
2007, his benefit shall be reduced by 5/12 of one percent for each full calendar
month by which his Annuity Starting Date precedes his Normal Retirement Date;
provided, however, that if the Participant has completed at least 30 years of
Credited Service at termination of employment, and begins benefit payments at or
after age 60, his benefit shall not be reduced for early commencement; and
provided, further, that if such Participant elects to begin benefit payment
prior to age 60, his benefit shall be reduced by 5/12 of one percent for each
full calendar month by which his Annuity Starting Date precedes the date he
attains age 60.


28



(b)

If the Participant elects an Annuity Starting Date that occurs on or after June
1, 2007, his benefit shall be reduced by 5/12 of one percent for each full
calendar month by which his Annuity Starting Date precedes his Normal Retirement
Date; provided, however, that in no event shall the early retirement benefit
payable to such Participant be less than his Accrued Benefit as of May 31, 2007
reduced in accordance with paragraph (a) above.


Solely for purposes of determining whether an unreduced benefit is payable under
paragraph (a) of this Section 7.3, a Transferred Employee shall be credited with
Credited Service under the Plan for employment with the Prior Employer prior to
December 1, 1993 equal to his service taken into account under the Prior Plan
for such period.


7.4 PAYMENT

A monthly deferred vested retirement benefit shall be paid to an eligible
Participant commencing as of his Normal Retirement Date; provided, however, that
a Participant who has at least ten years of Credited Service may elect to begin
benefit payments prior to his Normal Retirement Date as follows:

(a)

if he has at least ten, but fewer than 15 years of Credited Service, he may
elect to begin benefit payments as of the first day of any month following the
month in which he attains age 60.


(b)

if he has at least 15 years of Credited Service, he may elect to begin benefit
payments as of the first day of any month following the month in which he
attains age 50.


For purposes of determining whether deferred vested retirement benefits are
payable prior to Normal Retirement Date under this Section 7.3, a Transferred
Employee shall be credited with Credited Service under the Plan for employment
with the Prior Employer prior to December 1, 1993 equal to his service taken
into account under the Prior Plan.


7.5 ELECTION OF FORMER VESTING SCHEDULE

In the event the Sponsor adopts an amendment to the Plan that changes the
vesting schedule under the Plan, including any amendment which directly or
indirectly affects the computation of the nonforfeitable interest of
Participants’ rights to Accrued Benefits, any Participant with three or more
years of Service shall have a right to have his nonforfeitable interest in his
Accrued Benefit continue to be determined under the vesting schedule in effect
prior to such amendment rather than under the new vesting schedule, unless the
nonforfeitable interest of such Participant in his Accrued Benefit under the
Plan, as amended, at any time is not less than such interest determined without
regard to such amendment. Such Participant shall exercise such right by giving
written notice of his exercise thereof to the Administrator within 60 days after
the latest of (i) the date he receives notice of such amendment from the
Administrator, (ii) the effective date of the amendment, or (iii) the date the
amendment is adopted. Notwithstanding the foregoing

29

provisions of this Section, the vested interest of each Participant on the
effective date of such amendment shall not be less than his vested interest
under the Plan as in effect immediately prior to the effective date thereof.

30




ARTICLE VIII
ANCILLARY DISABILITY BENEFIT


8.1 ELIGIBILITY

Each Participant who suffers permanent and total disability while actively
employed by an Employer or an Affiliated Company, but prior to his Normal
Retirement Date and who has at least 15 years of Credited Service shall be
eligible for an ancillary disability benefit. For purposes of this Article,
“permanent and total disability” means any physical or mental condition that
will be permanent and which prevents the Participant from performing the duties
of his position with his employer, as determined by the Administrator, in its
discretion, on the basis of medical evidence satisfactory to the Administrator.


8.2 AMOUNT

An eligible Participant’s monthly ancillary disability benefit shall be equal to
his Accrued Benefit on the date his disability commenced; provided, however,
that for each month in which the Participant is not entitled to receive either
disability or old age benefits under Title II of the Social Security Act, he
shall be paid a supplemental ancillary disability benefit equal to the greater
of (a) 50 percent of the Participant’s monthly Primary Social Security Benefit
or (b) $90.00 per month.


8.3 PAYMENT

A monthly ancillary disability benefit shall be paid to an eligible Participant
commencing as of the last day of the month following the month in which he makes
written application for the benefit. If a Participant becomes eligible for an
ancillary disability benefit on a date other than the last day of a month, he
shall receive a pro rata disability benefit for such partial month of
disability.

A Participant’s Annuity Starting Date will not be deemed to have occurred simply
because payment of ancillary disability benefits have commenced to him
hereunder.

Payment of a monthly ancillary disability benefit shall continue to a
Participant until his Normal Retirement Date, or until otherwise terminated as
hereinafter provided. Notwithstanding the foregoing, a Participant’s
supplemental ancillary disability shall terminate on the earliest date on which
the Participant becomes eligible for disability or old age benefits under Title
II of the Social Security Act. Any Participant who continuously up to his Normal
Retirement Date receives an ancillary disability benefit under the Plan shall be
deemed for all Plan purposes to have retired upon the occurrence of his Normal
Retirement Date and shall be eligible for a normal retirement benefit in an
amount determined as provided in Section 5.2, but based on his years of Credited
Service and the provisions of the Plan in effect on the date his disability
commenced.

31




8.4 TERMINATION OF ANCILLARY DISABILITY BENEFIT PRIOR TO NORMAL RETIREMENT DATE

Ancillary disability benefit payments shall terminate if, prior to the
Participant’s Normal Retirement Date, the Participant

(a)     ceases to be disabled; or

(b)     dies.

If a Participant’s ancillary disability benefit ceases prior to his Normal
Retirement Date, and if he does not return promptly to work with his Employer,
his employment thereupon shall be deemed terminated for all Plan purposes, and
he shall be eligible for an early retirement benefit in an amount determined in
the same manner as specified in Section 6.2, or a deferred vested retirement
benefit in an amount determined in the same manner as specified in Section 7.3,
but based on the provisions of the Plan in effect on the date his disability
commenced and only if he meets the eligibility requirements for such benefit as
in effect on the date his disability commenced. If such Participant’s ancillary
disability benefit ceases prior to his Normal Retirement Date, and if he returns
promptly to work with an Employer, he shall not be entitled to any benefits
under this Article VIII on account of his prior disability (or on account of the
cessation of his disability benefit), and he thereupon shall continue as an
Employee in accordance with and subject to the remaining provisions of the Plan.


8.5 SERVICE CREDITING WHILE RECEIVING ANCILLARY DISABILITY BENEFIT

A Participant who is receiving ancillary disability benefits hereunder shall not
be credited with Service or Credited Service for periods for which he is paid
ancillary disability benefits hereunder, except as otherwise specifically
provided in Article III.

32




ARTICLE IX
FORMS OF PAYMENT


9.1 NORMAL FORM OF PAYMENT

A Participant who is eligible to receive any retirement benefit under Section
5.1, 6.1, or 7.2 of the Plan shall receive payment of such benefit in accordance
with one of the following normal forms of payment:

(a)

A Participant who is not married on his Annuity Starting Date shall receive such
benefit in the form of a single life annuity. Such Participant shall receive a
monthly retirement benefit payable for his lifetime, the last monthly payment
being for the month in which his death occurs.


(b)

A Participant who is married on his Annuity Starting Date shall receive such
benefit in the form of a 50 percent Qualified Joint and Survivor Annuity. Such
Participant shall receive a reduced monthly retirement benefit payable for his
lifetime, the last monthly payment being for the month in which his death
occurs. If the Participant’s Spouse survives him, then commencing with the month
following the month in which the Participant’s death occurs, his Spouse shall
receive a monthly benefit for his or her remaining lifetime equal to one-half of
the reduced amount payable during the Participant’s lifetime, the last payment
being for the month in which the Spouse’s death occurs.


  The reduced monthly payments to be made to the Participant under this
paragraph shall be in an amount which, on the date of commencement thereof, is
the Actuarial Equivalent of the monthly benefit otherwise payable to the
Participant under the form of payment described in paragraph (a); provided,
however, that there shall be no actuarial reduction with respect to 80 percent
of the survivor annuity payable to the Participant’s Spouse.


To receive a benefit under the Qualified Joint and Survivor Annuity form of
payment described in paragraph (b) above, a Participant’s Spouse must be the
same Spouse to whom the Participant was married on his Annuity Starting Date.
Once a Participant’s Annuity Starting Date occurs and retirement benefit
payments commence under one of the normal forms of payment, the form of payment
will not change even if the Participant’s marital status changes; provided,
however, that if the Participant is reemployed by an Employer or an Affiliated
Company, any benefits he accrues under the Plan following such reemployment with
respect to which a separate Annuity Starting Date occurs shall be payable in the
form elected by the Participant as of such separate Annuity Starting Date.

33



Subject to the requirements of Section 9.6, an eligible Participant may waive
the normal form of payment applicable to him and elect to receive payment of his
benefit in one of the optional forms of payment provided in Section 9.2.


9.2 OPTIONAL FORMS OF PAYMENT

Within the election period described in Section 9.5, a Participant who either
(1) retires at or after age 65 with at least 15 years of Credited Service or (2)
is eligible to receive an early retirement benefit under Article VI may elect to
receive payment of such benefit in accordance with any one of the following
options. A Participant who is married, but does not satisfy either of the
requirements in the preceding sentence may elect to receive payment of his
retirement benefit in accordance with the single life annuity. If a Participant
is married on his Annuity Starting Date, any election of an optional form of
payment must satisfy the requirements of Section 9.6.

If the Participant’s Beneficiary under an optional form of payment dies prior to
the Participant’s Annuity Starting Date, the election shall become inoperative
and ineffective, and benefit payments, if any, shall be made under the normal
form of payment provided in Section 9.1, unless the Participant elects another
optional form of payment provided under the Plan prior to his Annuity Starting
Date. Once a Participant’s Annuity Starting Date occurs, however, the optional
form of payment elected by the Participant will not change even if the
Participant’s marital status changes or his Beneficiary predeceases him;
provided, however, that if the Participant is reemployed by an Employer or an
Affiliated Company, any benefits he accrues under the Plan following his
reemployment with respect to which a separate Annuity Starting Date occurs shall
be payable in the form elected by the Participant as of such separate Annuity
Starting Date.

The monthly payments made under any optional form of payment hereunder shall be
the Actuarial Equivalent of the monthly benefit otherwise payable to the
Participant in the single life annuity form described in paragraph (a) of
Section 9.1; provided, however, that if the Participant elects the optional
joint and survivor annuity with his Spouse as his Beneficiary thereunder, there
shall be no reduction with respect to the first four multiples of ten percent of
the Participant’s monthly benefit that is payable to the Participant’s Spouse as
a survivor annuity.

(a)

Single Life Annuity. The Participant shall receive a monthly retirement benefit
payable for his lifetime, the last monthly payment being for the month in which
his death occurs.


(b)

Joint and Survivor Annuity. The Participant shall receive a reduced monthly
retirement benefit payable for his lifetime, the last monthly payment being for
the month in which his death occurs. If the Participant’s Beneficiary survives
him, then commencing with the month following the month in which the
Participant’s death occurs, his Beneficiary shall receive a monthly benefit for
his or her remaining lifetime equal to a percentage (designated by the
Participant) of the reduced amount payable during the Participant’s lifetime,
the last monthly payment being for the month in which the Beneficiary’s death
occurs. The Participant may designate any percentage of his monthly benefit, in
ten percent increments and not in excess of 100 percent, as the survivor benefit
payable to his Beneficiary hereunder.


34



(c)

Social Security Adjustment Annuity. A Participant whose Annuity Starting Date
occurs prior to his attainment of age 62 may elect this option. The Participant
shall receive an increased monthly retirement benefit prior to the date he
attains age 62 and a reduced monthly retirement benefit thereafter, so that the
adjusted benefit, when combined with his monthly Primary Social Security
Benefit, will produce, as nearly as practicable, a level monthly income, the
last monthly payment being for the month in which the Participant’s death
occurs. In no event shall the reduced monthly benefit payable to a Participant
following his attainment of age 62 be less than $25. Actuarial Equivalence for
purposes of payment in this optional form shall be based on the interest rate
specified in Appendix A and the factors in Appendix B.


  A Participant who has elected an optional joint and survivor annuity as
described above or the Qualified Joint and Survivor Annuity described in Section
9.1 may also elect adjusted benefit payments before and after age 62 as
described above; provided, however, that the amount payable to the Participant’s
Beneficiary upon the Participant’s death under the joint and survivor annuity or
Qualified Joint and Survivor Annuity form shall be determined based on the
amount of the Participant’s benefit payable without adjustment for Social
Security.


Notwithstanding any other provision of the Plan to the contrary, distribution
under an optional form of payment shall be made in accordance with Code
Section 401(a)(9) and regulations issued thereunder, including the minimum
distribution incidental benefit requirement. If a Participant designates a
person other than his Spouse as his Beneficiary under an optional form of
payment, and if payments under the optional form elected would not meet the
minimum distribution incidental benefit requirement, the election shall be
ineffective and benefit payments, if any, shall be made under the normal form of
payment provided in Section 9.1, unless the Participant elects another optional
form of payment provided under the Plan prior to his Annuity Starting Date.


9.3 DESIGNATION OF BENEFICIARY AND BENEFICIARY IN ABSENCE OF DESIGNATED
BENEFICIARY

A Participant’s Beneficiary under Section 9.2 may be any individual selected by
the Participant. A Participant’s designation of a Beneficiary is subject to the
spousal consent requirements of Section 9.6.


9.4 NOTICE REGARDING FORMS OF PAYMENT

35



The Administrator shall provide a Participant with a written description of
(i) the terms and conditions of the normal forms of payment provided in
Section 9.1, (ii) the optional forms of payment provided in Section 9.2,
(iii) the Participant’s right to waive the normal form of payment provided in
Section 9.1 and to elect an optional form of payment and the effect thereof,
(iv) the rights of the Participant’s Spouse with respect to the Qualified Joint
and Survivor Annuity form of payment, and (v) the Participant’s right to revoke
a waiver of the normal form of payment or to change his election of an option
and the effect thereof. The explanation shall notify the Participant of his
right to defer payment of his retirement benefit under the Plan until his Normal
Retirement Date, or such later date as may be provided under the Plan. The
Administrator shall provide such explanation no fewer than 30 days and no more
than 90 days before a Participant’s Annuity Starting Date.

Notwithstanding the foregoing, a Participant’s Annuity Starting Date may occur
fewer than 30 days after receipt of such explanation if the Administrator
clearly informs the Participant:

(a)

of his right to consider his form of payment election for a period of at least
30 days following his receipt of the explanation;


(b)

the Participant, after receiving the explanation, affirmatively elects an early
Annuity Starting Date, with his Spouse’s written consent, if necessary;


(c)

the Participant’s Annuity Starting Date occurs after the date the explanation is
provided to him;


(d)

the election period described in Section 9.5 does not end until the later of his
Annuity Starting Date or the expiration of the seven-day period beginning the
day after the date the explanation is provided to him; and


(e)

actual payment of the Participant’s retirement benefit does not begin to the
Participant before such revocation period ends.



9.5 ELECTION PERIOD

A Participant may waive or revoke a waiver of the normal form of payment
provided in Section 9.1 and elect, modify, or change an election of an optional
form of payment provided in Section 9.2 by written notice delivered to the
Administrator at any time during the election period; provided, however, that no
waiver of the normal form of payment and election of an optional form of payment
shall be valid unless the Participant has received the written explanation
described in Section 9.4. Subject to the provisions of Section 9.4 extending a
Participant’s election period under certain circumstances, a Participant’s
“election period” means the 90-day period ending on his Annuity Starting Date.

The form in which a Participant shall receive payment of his retirement benefit
shall be determined upon the later of his Annuity Starting Date or the date his
election period ends, based upon any waiver and election in effect on such date.
Except as otherwise specifically provided in the Plan, in no event shall the
form in which a Participant’s retirement benefit is paid be changed on or after
such date.

36




9.6 SPOUSAL CONSENT REQUIREMENTS

A married Participant’s waiver of the normal Qualified Joint and Survivor
Annuity form of payment and his election, modification, or change of an election
of an optional form of payment must include the written consent of the
Participant’s Spouse, if any. A Participant’s Spouse shall be deemed to have
given written consent to the Participant’s waiver and election if the
Participant establishes to the satisfaction of a Plan representative that such
consent cannot be obtained because of any of the following circumstances:

(a)

the Spouse cannot be located,


(b)

the Participant is legally separated or has been abandoned within the meaning of
local law, and the Participant has a court order to that effect, or


(c)

other circumstances set forth in Code Section 401(a)(11) and regulations issued
thereunder.


Notwithstanding the foregoing, written spousal consent shall not be required if
the Participant elects an optional form of payment that is a Qualified Joint and
Survivor Annuity.

Any written spousal consent given pursuant to this Section shall acknowledge the
effect of the waiver of the Qualified Joint and Survivor Annuity form of payment
and of the election of an optional form of payment, shall specify the optional
form of payment selected by the Participant and that such form may not be
changed (except to a Qualified Joint and Survivor Annuity) without written
spousal consent, shall specify any Beneficiary designated by the Participant and
that such Beneficiary may not be changed without written spousal consent, and
shall be witnessed by a Plan representative or a notary public. Any written
consent given or deemed to be given by a Participant’s Spouse shall be
irrevocable and shall be effective only with respect to such Spouse and not with
respect to any subsequent Spouse.


9.7 DEATH PRIOR TO ANNUITY STARTING DATE

Notwithstanding any other provision of the Plan to the contrary, should a
Participant die prior to his Annuity Starting Date neither he nor any person
claiming under or through him shall be entitled to any retirement benefit under
the Plan; and no benefit shall be paid under the Plan with respect to such
Participant except any survivor benefit payable under the provisions of
Article X.

37




9.8 EFFECT OF REEMPLOYMENT ON FORM OF PAYMENT

Notwithstanding any other provision of the Plan, if a former Employee is
reemployed, his prior election of a form of payment hereunder shall become
ineffective, except to the extent that the Participant’s Annuity Starting Date
occurred prior to such reemployment and such prior Annuity Starting Date is
preserved with respect to a portion or all of the Participant’s retirement
benefit.

38




ARTICLE X
SURVIVOR BENEFITS


10.1 ELIGIBILITY FOR QUALIFIED PRERETIREMENT SURVIVOR ANNUITY

If a Participant dies before his Annuity Starting Date, his surviving Spouse
shall be eligible for a Qualified Preretirement Survivor Annuity if all of the
following requirements are met on the Participant’s date of death:

(a)     The Participant has a Spouse as defined in Section 1.1.

(b)     The Participant has a vested Accrued Benefit.


10.2 AMOUNT OF QUALIFIED PRERETIREMENT SURVIVOR ANNUITY

The monthly amount of the Qualified Preretirement Survivor Annuity payable to a
surviving Spouse shall be equal to the survivor benefit that would have been
payable to the Spouse if the Participant had:

(a)

separated from service on the earlier of his actual separation from service date
or his date of death;


(b)

survived to the date as of which payment of the Qualified Preretirement Survivor
Annuity to his surviving Spouse commences;


(c)

elected to commence retirement benefits as of the date described in paragraph
(b) above in the form of a 50 percent Qualified Joint and Survivor Annuity; and


(d)

died on his Annuity Starting Date.


Notwithstanding the foregoing, if prior to a Participant’s death the Participant
elected an optional form of payment in accordance with the provisions of Article
IX that is a Qualified Joint and Survivor Annuity, for purposes of determining
the amount of the Qualified Preretirement Survivor Annuity, the optional form of
payment elected by the Participant shall be substituted for the 50 percent
Qualified Joint and Survivor Annuity in paragraph (c) above.


10.3 PAYMENT OF QUALIFIED PRERETIREMENT SURVIVOR ANNUITY

Payment of a Qualified Preretirement Survivor Annuity to a Participant’s
surviving Spouse shall commence as of the first day of the month following the
later of (i) the month in which the Participant dies or (ii) the month in which
the Participant would have attained earliest retirement age (as defined herein)
under the Plan. Notwithstanding the foregoing, a Participant’s surviving Spouse
may elect to defer commencement of payment of the Qualified Preretirement
Survivor Annuity to a date no later than the Participant’s Normal Retirement
Date. If a Participant’s surviving Spouse dies before the date as of which
payment of the Qualified Preretirement Survivor Annuity is to commence to such
Spouse, no Qualified Preretirement Survivor Annuity shall be payable hereunder.

39



Payment of a Qualified Preretirement Survivor Annuity shall continue to a
Participant’s surviving Spouse for such Spouse’s lifetime, the last monthly
payment being for the month in which the Spouse’s death occurs.

For purposes of this Article, a Participant’s “earliest retirement age” means
the earliest age at which the Participant could have elected to commence
retirement benefits under the Plan if he had survived, but based on his years of
Credited Service on his date of death.

40




ARTICLE XI
GENERAL PROVISIONS & LIMITATIONS

         REGARDING BENEFITS


11.1 SUSPENSION OF BENEFITS

Except as otherwise provided in Sections 11.2, 11.7, and 11.8, if a Participant
continues employment with an Employer or an Affiliated Company after reaching
his Normal Retirement Date or a retired or former Employee is reemployed by an
Employer or an Affiliated Company, any benefits payable to such Participant or
retired or former Employee under the Plan shall be suspended during the period
of such employment or reemployment, as applicable, provided that the notice
requirements of Department of Labor Regulations Section 2530.203-3(b)(4) are
met. If a retired or former Employee whose Annuity Starting Date occurred prior
to reemployment again becomes eligible to receive benefits under the Plan, the
amount of benefit payable to the Participant shall be reduced to its Actuarial
Equivalent to reflect the value of any benefit payments made to the Participant
prior to his Normal Retirement Date.


11.2 EXCEPTION TO SUSPENSION OF BENEFITS RULE

Notwithstanding any other provision of the Plan to the contrary, a Participant
who continues in employment with his Employer or any Affiliated Company or who
is reemployed by an Employer or an Affiliated Company after reaching his Normal
Retirement Date shall be eligible for a retirement benefit for any month in
which he is employed for fewer than 40 hours or such other amount of time that
does not constitute ERISA Section 203(a)(3)(B) service.


11.3 NON-ALIENATION OF RETIREMENT RIGHTS OR BENEFITS

Except as provided in Code Section 401(a)(13)(B) (relating to qualified domestic
relations orders), Code Sections 401(a)(13)(C) and (D) (relating to offsets
ordered or required under a criminal conviction involving the Plan, a civil
judgment in connection with a violation or alleged violation of fiduciary
responsibilities under ERISA, or a settlement agreement between the Participant
and the Department of Labor in connection with a violation or alleged violation
of fiduciary responsibilities under ERISA), Section 1.401(a)-13(b)(2) of the
Treasury Regulations (relating to Federal tax levies), or as otherwise required
by law, no benefit under the Plan at any time shall be subject in any manner to
anticipation, alienation, assignment (either at law or in equity), encumbrance,
garnishment, levy, execution, or other legal or equitable process; and no person
shall have the power in any manner to anticipate, transfer, assign (either at
law or in equity), alienate or subject to attachment, garnishment, levy,
execution, or other legal or equitable process, or in any way encumber his
benefits under the Plan, or any part thereof, and any attempt to do so shall be
void.

41




11.4 PAYMENT OF BENEFITS TO OTHERS

If any person to whom a retirement benefit is payable is unable to care for his
affairs because of illness or accident, any payment due (unless prior claim
therefore shall have been made by a duly qualified guardian or other legal
representative) may be paid to the Spouse, parent, brother or sister, or any
other individual deemed by the Administrator to be maintaining or responsible
for the maintenance of such person. The monthly payment of a retirement benefit
to a person for the month in which he dies shall, if not paid to such person
prior to his death, be paid to his Spouse, parent, brother, sister, or estate as
the Administrator shall determine. Any payment made in accordance with the
provisions of this Section shall be a complete discharge of any liability of the
Plan with respect to the benefit so paid.


11.5 PAYMENT OF SMALL BENEFITS; DEEMED CASHOUT

If the Actuarially Equivalent present value of any retirement benefit payable
under Section 5.1, 6.1, or 7.2 or any survivor benefit is $5,000 or less, such
Actuarially Equivalent present value shall be paid to the Participant, or his
Beneficiary, if applicable, in a single sum payment, in lieu of all other
benefits under the Plan, as soon as practicable following the date of the
Participant’s retirement, death, or other termination of employment and he shall
cease to be a Participant under the Plan as of the date of such payment. For
distributions made prior to March 22, 1999, the Actuarially Equivalent present
value of a benefit shall be deemed to exceed $5,000 if the Actuarially
Equivalent present value of the benefit exceeded such amount at the time of any
prior distribution.

If a former Participant is reemployed, any retirement benefit to which he may
become entitled because of his subsequent retirement or termination of
employment shall be reduced to its Actuarial Equivalent to reflect the value of
any single sum payment made to him hereunder.

If the nonforfeitable Accrued Benefit of a Participant is zero, such Participant
shall be deemed to have received distribution of his entire vested Accrued
Benefit under the Plan, in lieu of all other benefits under the Plan, as of the
date of his termination of employment with his Employer and all Affiliated
Companies and he shall cease to be a Participant under the Plan as of such date.

A distribution hereunder is deemed to be made because of a Participant’s
retirement or termination of employment if it is made before the end of the
second Plan Year following the Plan Year in which such retirement or termination
occurred.


11.6 DIRECT ROLLOVERS

Notwithstanding any other provision of the Plan to the contrary, in lieu of
receiving a single sum payment as provided in Section 11.5, a “qualified
distributee” may elect in writing, in accordance with rules prescribed by the
Sponsor, to have any portion or all of such payment that is an “eligible
rollover distribution” paid directly by the Plan to the “eligible retirement
plan” designated by the “qualified distributee”; provided, however, that this
provision shall not apply if the total distribution is less than $200 and that a
“qualified distributee” may not elect this provision with respect to any partial
distribution that is less than $500. Any such payment by the Plan to another
“eligible retirement plan” shall be a direct rollover. For purposes of this
Section, the following terms have the following meanings:

42



(a)

An “eligible retirement plan” means an individual retirement account described
in Code Section 408(a), an individual retirement annuity described in Code
Section 408(b), an annuity plan described in Code Section 403(a), or a qualified
trust described in Code Section 401(a) that accepts rollovers; provided,
however, that, in the case of a direct rollover by a surviving Spouse, an
eligible retirement plan does not include a qualified trust described in Code
Section 401(a).


(b)

An “eligible rollover distribution” means any distribution of all or any portion
of a Participant’s Accrued Benefit or a distribution of all or any portion of a
survivor benefit under Article X; provided, however, that an eligible rollover
distribution does not include: any distribution that is one of a series of
substantially equal periodic payments made not less frequently than annually for
the life or life expectancy of the qualified distributee or the joint lives or
joint life expectancies of the qualified distributee and the qualified
distributee’s designated beneficiary, or for a specified period of ten years or
more; and any distribution to the extent such distribution is required under
Code Section 401(a)(9).


(c)

A “qualified distributee” means a Participant, his surviving Spouse, or his
Spouse or former Spouse who is an alternate payee under a qualified domestic
relations order, as defined in Code Section 414(p).



11.7 LIMITATIONS ON COMMENCEMENT

Notwithstanding any other provision of the Plan to the contrary, payment of a
Participant’s retirement benefit shall commence not later than the earlier of:

(a)

the 60th day after the end of the Plan Year in which occurs the Participant’s
Normal Retirement Date, the tenth anniversary of the date on which he first
became a Participant, or the Participant’s retirement or other termination of
employment, whichever is latest; or


(b)

his Required Beginning Date.


43



Distributions required to commence under this Section shall be made in
accordance with Code Section 401(a)(9) and regulations issued thereunder. If
payment of a Participant’s retirement benefit does not commence until his
Required Beginning Date, his Required Beginning Date shall be considered his
Annuity Starting Date for all purposes of the Plan.

If the Participant dies after his Annuity Starting Date, but prior to
distribution of his entire interest, the remaining portion of such interest
shall be distributed to his Beneficiary in a method which is at least as rapid
as the method being used at the date of the Participant’s death. If the
Participant dies prior to his Annuity Starting Date, the entire interest
attributable to the Participant shall be distributed within five years after the
date of his death, unless such interest is payable to a designated beneficiary
(as defined in Code Section 401(a)(9)) for a period which does not exceed the
life or life expectancy of such designated beneficiary, in which event
distribution of such interest shall commence no later than the date the
Participant would have attained age 70 1/2 if the designated beneficiary is the
surviving Spouse of such Participant, or the date which is one year after the
date of such Participant’s death if the designated beneficiary is not the
surviving Spouse of such Participant.

Subject to the requirements of Code Sections 401(a)(9) and 411(d)(6), no benefit
payments shall commence under the Plan until the Participant, or his surviving
Spouse, if applicable, makes written application therefore on a form
satisfactory to the Administrator. If the amount of a monthly retirement benefit
payable to a Participant cannot be determined for any reason (including lack of
information as to whether the Participant is still living or his marital status)
on the date payment of such benefit is to commence under this Section, payment
shall be made retroactively to such date no later than 60 days after the date on
which the amount of such monthly retirement benefit can be determined.


11.8 POST AGE 70 1/2 PAYMENTS

Notwithstanding any other provision of the Plan to the contrary, a Participant
who attains age 70 1/2 prior to January 1, 2001, may elect to receive
distribution of his retirement benefit beginning as of the April 1 of the
calendar year following the calendar year in which he attains age 70 1/2,
regardless of whether he has retired.

A Participant who is receiving retirement benefits under the Plan while employed
by an Employer or an Affiliated Company because his required beginning date
occurred under the provisions of Code Section 401(a)(9) as in effect prior to
January 1, 1997, shall continue to receive retirement benefits hereunder.

A Participant who is a five percent owner (as defined in Code Section 416(i))
with respect to the Plan Year ending with or within the calendar year in which
he attains age 70 1/2 and who continues employment with an Employer or any
Affiliated Company shall receive distribution of his retirement benefit
beginning as of the April 1 of the calendar year following the calendar year in
which he attains age 70 1/2.


11.9 OFFSET TO ACCRUAL AFTER NORMAL RETIREMENT DATE

The amount of benefit accrued by an Employee for each year of Credited Service
that he completes after the date retirement income becomes payable to him by
reasons other than his retirement or termination of employment shall be reduced
(but not below zero) by the Actuarial Equivalent of the retirement benefits paid
to the Employee for the period for which he accrues such year of Credited
Service.

44




11.10 MISSING PERSONS

If the Administrator is unable, after reasonable and diligent effort, to locate
a Participant or Beneficiary under a joint and survivor form of payment who is
entitled to a distribution under the Plan, the distribution due such person
shall be forfeited after five years. If, however, such person later files a
claim for the benefit, such benefit shall be reinstated without any interest
earned thereon. If the Administrator is unable, after reasonable and diligent
effort, to locate a Beneficiary under a period certain and life annuity who is
entitled to a distribution of payments over the remainder of the period certain,
distribution shall be made to the Participant’s contingent Beneficiary or, if
none, to the Participant’s estate, and such non-locatable Beneficiary shall have
no further claim or interest under the Plan. Notification by certified or
registered mail to the last known address of the Participant or Beneficiary
shall be deemed a reasonable and diligent effort to locate such person.
Notwithstanding the foregoing, unless required by law, in no event shall
benefits under the Plan be paid retroactively for the period during which such
benefits were payable but unclaimed.


11.11 BENEFITS PAYABLE IN WHOLE DOLLARS

All benefits payable under the Plan, if not in whole dollar amounts, will be
rounded up to the next highest dollar and, with respect to any Participant other
than a Participant who is eligible for a deferred vested retirement benefit
under Article VII, will be payable on the last day of the month.

45




ARTICLE XII
MAXIMUM RETIREMENT BENEFITS


12.1 DEFINITIONS

For purposes of this Article, the following terms have the following meanings.

(a)

An “affiliated employer” means any corporation or business, other than an
Employer, which would be aggregated with an Employer for a relevant purpose
under Code Section 414 as modified by Code Section 415(h).


(b)

A Participant’s “annual retirement benefit” means the amount of retirement
benefit attributable to Employer contributions which is payable to him annually
under the Plan multiplied by the factors prescribed in the following paragraph
if such benefit is to be paid in a manner other than to the Participant for his
life only or as a qualified joint and survivor annuity as defined in Code
Section 417. A Participant’s “aggregate annual retirement benefit” includes his
“annual retirement benefit” and his annual retirement benefit, if any, under any
and all other defined benefit plans (whether or not terminated) maintained by an
Employer or any “affiliated employer”.


  For purposes of determining a Participant’s “annual retirement benefit”
payable in a manner other than to the Participant for his life only or as a
qualified joint and survivor annuity the following factors shall be used:
(i) the table prescribed by the Secretary of the Treasury, which shall be based
on the prevailing commissioners’ standard table, described in Code Section
807(d)(5)(A), used to determine reserves for group annuity contracts issued on
the date as of which present value is being determined (without regard to any
other subparagraph of Code Section 807(d)(5)) and (ii) the annual rate of
interest on 30-year Treasury securities for the second calendar month preceding
the Plan Year in which the distribution is made.


(c)     The “limitation year” means the Plan Year.

(d)     “Defined benefit plan” and “defined contribution plan” have the meanings
given such terms in Code Section 415(k).


12.2 MAXIMUM LIMITATION ON ANNUAL BENEFITS

The “aggregate annual retirement benefit” accrued or payable to a Participant
may not at any time within any “limitation year” exceed the limitations
contained in Code Section 415(b). The maximum limitations will be determined in
accordance with Code Section 415 and the regulations thereunder.

46




12.3 MANNER OF REDUCTION

If the Participant’s “aggregate annual retirement benefit” exceeds the
limitations specified in this Article, the reduction in the amount of his
“annual retirement benefit” shall be equal to the amount by which his “aggregate
annual retirement benefit” exceeds the limitations of this Article multiplied by
a fraction, the numerator of which is his “annual retirement benefit”
(determined without regard to this Article) and the denominator of which is his
“aggregate annual retirement benefit” (determined without regard to the
limitations of this Article or any corresponding limitation in any other defined
benefit plan maintained by an Employer or any affiliated employer).

47



--------------------------------------------------------------------------------


ARTICLE XIII
PENSION >FUND


13.1 PENSION FUND

The Pension Fund is maintained by the Funding Agent for the Plan under a Funding
Agreement with the Sponsor. Subject to the provisions of Title IV of ERISA,
benefits under the Plan shall be only such as can be provided by the assets of
the Pension Fund, and no liability for payment of benefits shall be imposed upon
the Employers or any Affiliated Company, or any of their officers, employees,
directors, or stockholders.


13.2 CONTRIBUTIONS BY THE EMPLOYERS

So long as the Plan continues, contributions will be made by the Employers at
such times and in such amounts as the Sponsor in its sole discretion shall from
time to time determine, based on the advice of the Actuary and consistent with
the funding policy for the Plan. Subject to the provisions of Section 13.5, all
such contributions shall be delivered to the Funding Agent for deposit in the
Pension Fund. Participants shall make no contributions under the Plan.


13.3 EXPENSES OF THE PLAN

The expenses of administration of the Plan, including the expenses of the
Administrator and fees of the Funding Agent and any investment advisor, shall be
paid from the Pension Fund, unless the Sponsor or an Employer elects to make
payment.


13.4 NO REVERSION

The Pension Fund shall be for the exclusive benefit of Participants and persons
claiming under or through them. All contributions pursuant to Section 13.2
hereof shall be based on the facts then understood by the Sponsor, shall be
conditioned upon the initial qualification of the Funding Agreement and Plan
under Code Sections 401 and 501(a), and, unless otherwise specified by the
Sponsor, shall be conditioned upon deductibility of the contributions under Code
Section 404 in the year for which such contributions were made. All such
contributions shall be irrevocable and such contributions as well as the Pension
Fund, or any portion of the principal or income thereof, shall never revert to
or inure to the benefit of the Employers or any Affiliated Company except that:

(a)

the residual amounts specified in Article XVI may be returned to the Employers;


(b)

any contributions which are made under a mistake of fact may be returned to the
Employers within one year after the contributions were made;


48



(c)

any contributions made for years during which the Funding Agreement and Plan
were not initially qualified under Code Sections 401 and 501(a) may be returned
to the Employers within one year after the date of denial of initial
qualification, but only if an application for determination was filed within the
period of time prescribed under ERISA Section 403(c)(2)(B); and


(d)

any contributions, which are not, in whole or in part, deductible under Code
Section 404 for the year for which they were made, may to the extent such
contributions were not so deductible, be returned to the Employers within one
year after the disallowance of the deduction.


The Sponsor shall determine, in its sole discretion, whether the contributions
described above, other than the residual amounts described in paragraph (a),
shall be returned to an Employer. If any such contributions are to be returned,
the Sponsor shall so direct the Funding Agent, in writing, no later than ten
days prior to the last day upon which they may be returned.


13.5 FORFEITURES NOT TO INCREASE BENEFITS

Any forfeitures arising from the termination of employment or death of an
Employee, or for any other reason, shall be used to reduce Employer
contributions to the Pension Fund, and shall not be applied to increase the
benefits any Participant otherwise would receive under the Plan at any time
prior to the termination of the Plan.


13.6 CHANGE OF FUNDING MEDIUM

The Sponsor shall have the right to change at any time the means through which
benefits under the Plan shall be provided. No such change shall constitute a
termination of the Plan or result in the diversion to the Employers of any funds
previously contributed in accordance with the Plan.

49




ARTICLE XIV


ADMINISTRATION


14.1 AUTHORITY OF THE SPONSOR

The Sponsor, which shall be the administrator for purposes of ERISA and the plan
administrator for purposes of the Code, shall have all the powers and authority
expressly conferred upon it herein and further shall have the sole discretionary
right, authority, and power to interpret and construe the Plan, and to determine
any disputes arising thereunder, subject to the provisions of Section 14.3. In
exercising such powers and authority, the Sponsor at all times shall exercise
good faith, apply standards of uniform application, and refrain from arbitrary
action. The Sponsor may employ such attorneys, agents, and accountants as it may
deem necessary or advisable to assist it in carrying out its duties hereunder.
The Sponsor shall be a “named fiduciary” as that term is defined in ERISA
Section 402(a)(2). The Sponsor may:

(a)

allocate any of the powers, authority, or responsibilities for the operation and
administration of the Plan (other than trustee responsibilities as defined in
ERISA Section 405(c)(3)) among named fiduciaries; and


(b)

designate a person or persons other than a named fiduciary to carry out any of
such powers, authority, or responsibilities;


except that no allocation by the Sponsor of, or designation by the Sponsor with
respect to, any of such powers, authority, or responsibilities to another named
fiduciary or a person other than a named fiduciary shall become effective unless
such allocation or designation shall first be accepted by such named fiduciary
or other person in a writing signed by it and delivered to the Sponsor.


14.2 ACTION OF THE SPONSOR

Any act authorized, permitted, or required to be taken by the Sponsor under the
Plan, which has not been delegated in accordance with Section 14.1, may be taken
by a majority of the members of the board of directors of the Sponsor, either by
vote at a meeting, or in writing without a meeting or by the employee or
employees of the Sponsor designated by the board of directors to carry out such
acts on behalf of the Sponsor. All notices, advice, directions, certifications,
approvals, and instructions required or authorized to be given by the Sponsor
under the Plan shall be in writing and signed by either (i) a majority of the
members of the board of directors of the Sponsor, or by such member or members
as may be designated by an instrument in writing, signed by all the members
thereof, as having authority to execute such documents on its behalf, or
(ii) the employee or employees of the Sponsor who have the authority to act on
behalf of the Sponsor.

50




14.3 CLAIMS REVIEW PROCEDURE

Except to the extent that the provisions of any applicable collective bargaining
agreement provide another method of resolving claims for benefits under the
Plan, the provisions of this Section shall control with respect to the
resolution of such claims.

Whenever the Administrator decides for whatever reason to deny, whether in whole
or in part, a claim for benefits filed by any person (hereinafter referred to as
the “claimant”), the Administrator shall transmit to the claimant a written
notice of its decision, which notice shall be written in a manner calculated to
be understood by the claimant and shall contain a statement of (i) the specific
reasons for the denial of the claim, (ii) specific reference to pertinent Plan
provisions on which the denial is based, and (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such information is necessary. The notice shall
also include a statement advising the claimant that, within 60 days of the date
on which he receives such notice, he may obtain review of the decision of the
Administrator in accordance with the procedures hereinafter set forth.

Within the 60-day period beginning on the date the claimant receives notice
regarding disposition of his claim, the claimant or his authorized
representative may request that the claim denial be reviewed by filing with the
Administrator a written request therefor, which request shall contain the
following information:

(a)

the date on which the claimant’s request was filed with the Administrator
provided that the date on which the claimant’s request for review was in fact
filed with the Administrator shall control in the event that the date of the
actual filing is later than the date stated by the claimant pursuant to this
paragraph;


(b)

the specific portions of the denial of his claim which the claimant requests the
Administrator to review;


(c)

a statement by the claimant setting forth the basis upon which he believes the
Administrator should reverse its previous denial of his claim for benefits and
accept his claim as made; and


(d)

any written material (offered as exhibits) which the claimant desires the
Administrator to examine in its consideration of his position as stated pursuant
to paragraph (c) of this Section.


Within 60 days of the date determined pursuant to paragraph (a) of this Section
(or, if special circumstances require an extension, within 120 days of that
date; provided that the delay and the reasons for the delay are communicated to
the claimant within the initial 60-day period), the Administrator shall conduct
a full and fair review of its decision denying the claimant’s claim for benefits
and shall render its written decision on review to the claimant. The
Administrator’s decision on review shall be written in a manner calculated to be
understood by the claimant and shall specify the reasons and Plan provisions
upon which the Administrator’s decision was based.

51




14.4 QUALIFIED DOMESTIC RELATIONS ORDERS

The Administrator shall establish reasonable procedures to determine the status
of domestic relations orders and to administer distributions under domestic
relations orders which are deemed to be qualified orders. Such procedures shall
be in writing and shall comply with the provisions of Code Section 414(p) and
regulations issued thereunder.


14.5 INDEMNIFICATION

In addition to whatever rights of indemnification the members of the board of
directors of the Sponsor or any employee or employees to whom any power,
authority, or responsibility is delegated pursuant to Section 14.2, may be
entitled under the articles of incorporation, regulations, or bylaws of the
Sponsor, under any provision of law, or under any other agreement, the Sponsor
shall satisfy any liability actually and reasonably incurred by any such person
or persons, including expenses, attorneys’ fees, judgments, fines, and amounts
paid in settlement (other than amounts paid in settlement not approved by the
Sponsor), in connection with any threatened, pending, or completed action, suit,
or proceeding which is related to the exercise or failure to exercise by such
person or persons of any of the powers, authority, responsibilities, or
discretion as provided under the Plan and the Funding Agreement, or reasonably
believed by such person or persons to be provided thereunder, and any action
taken by such person or persons in connection therewith, unless the same is
judicially determined to be the result of such person’s or persons’ gross
negligence or willful misconduct.


14.6 ACTIONS BINDING

Subject to the provisions of Section 14.3, any action taken by the Sponsor which
is authorized, permitted, or required under the Plan shall be final and binding
upon the Employers, the Funding Agent, all persons who have or who claim an
interest under the Plan, and all third parties dealing with the Employers or the
Funding Agent.

52




ARTICLE XV
ADOPTION BY OTHER ENTITIES


15.1 ADOPTION BY AFFILIATED COMPANIES

An Affiliated Company that is not an Employer may, with the consent of the
Sponsor, adopt the Plan and become an Employer hereunder by causing an
appropriate written instrument evidencing such adoption to be executed in
accordance with the requirements of its organizational authority. Any such
instrument shall specify the effective date of the adoption. Unless otherwise
specified in the adoption instrument, for purposes of computing the Service and
Average Annual Earnings of an Employee who is in the employ of the Employer on
the effective date of the adoption, employment with and compensation from the
Employer before the effective date of the adoption shall be treated as
employment with and Earnings from an Employer. Unless otherwise specifically
provided in the adoption instrument, for purposes of computing the Credited
Service of an Employee, only employment with the Employer for periods on or
after the effective date of the adoption shall be treated as employment with an
Employer. Any Employer shall undertake to contribute its appropriate share, as
determined by the Sponsor, of any contributions made to the Funding Agent
hereunder. Notwithstanding the foregoing, however, any adoption of the Plan by
an Employer shall be subject to the receipt of a determination from the Internal
Revenue Service to the effect that with respect to such Employer the Plan meets
the requirements for qualification under Code Section 401(a), and, should an
adverse determination be issued by the Internal Revenue Service, the adoption of
the Plan by said Employer shall be null and void and of no effect whatsoever.


15.2 EFFECTIVE PLAN PROVISIONS

An Employer who adopts the Plan shall be bound by the provisions of the Plan in
effect at the time of the adoption and as subsequently in effect because of any
amendment to the Plan.

53




ARTICLE XVI
AMENDMENT TERMINATION OF PLAN


16.1 SPONSOR’S RIGHT OF AMENDMENT

The Sponsor reserves the right at any time and from time to time, by means of a
written instrument executed in the name of the Sponsor by its duly authorized
representatives, to amend or modify the Plan and, to the extent provided
therein, to amend or modify the Funding Agreement. No pension or other benefit
granted prior to the time of any amendment or modification of the Plan shall be
reduced, suspended, or discontinued as a result thereof, except to the extent
necessary to enable the Plan to meet the requirements for qualification under
the Code or the requirements of any governmental authority. Moreover, no such
action shall operate to recapture for the Employers any contributions made to
the Pension Fund, except as provided in Section 13.4 or Section 16.7.


16.2 TERMINATION OF THE PLAN

The Sponsor reserves the right, by means of a written instrument executed in the
name of the Sponsor by its duly authorized representatives, at any time to
terminate the Plan. In the event of termination, no further benefits shall
accrue, no further contributions shall be made, except as may be required under
Title IV of ERISA or Code Section 412, and all assets remaining in the Pension
Fund, after provision has been made for payment of the expenses of
administration and liquidation in connection with the termination, shall be
allocated by the Funding Agent upon the advice of the Actuary, among the
Participants and Beneficiaries of the Plan, in the following manner and order of
precedence:

(a)     In the case of benefits payable as an annuity,

(1)  

in the case of the benefit of a Participant or Beneficiary which was in pay
status as of the beginning of the three-year period ending on the termination
date of the Plan, to each such benefit, based on the provisions of the Plan (as
in effect during the five-year period ending on such date) under which such
benefit would be the least; and


(2)  

in the case of a Participant’s or Beneficiary’s benefit (other than a benefit
described in subparagraph (1) of this paragraph) which would have been in pay
status as of the beginning of such three-year period if the Participant had
retired prior to the beginning of such three-year period and if his benefits had
commenced (in the normal form of annuity under the Plan) as of the beginning of
such period, to each such benefit based on the provisions of the Plan (as in
effect during the five-year period ending on such date) under which such benefit
would be the least.


54



  For purposes of subparagraph (1) of this paragraph, the lowest benefit in pay
status during a three-year period shall be considered the three-year benefit in
pay status for such period.


(b)     Next,

(1)  

to all other benefits, if any, of individuals under the Plan guaranteed under
Title IV of ERISA (determined without regard to ERISA Section 4022(b)(5)); and


(2)  

to the additional benefits, if any, which would be determined under
subparagraph (1) of this paragraph if ERISA Section 4022(b)(6) did not apply.


        For purposes of this paragraph, ERISA Section 4021 shall be applied
without regard to subsection (c) thereof.

(c)     Next, to all nonforfeitable benefits under the Plan.

(d)     Last, to all other benefits under the Plan.

Notwithstanding any other provision of the Plan to the contrary, other than
Sections 16.3 through 16.8, the amount allocated to any Participant under this
Section 16.2 shall be fully vested and nonforfeitable. The Sponsor shall furnish
all information reasonably required for the purposes of making such allocations.
The Funding Agent shall implement the allocations determined under this Section
among the persons for whose benefit such allocations are made through
distribution of the assets of the Pension Fund, through application of the
amounts allocated to the purchase from an insurance company of immediate or
deferred annuities, or through creation of one or more new funds for the purpose
of distributing the assets of the Pension Fund (to the extent so allocated), or
by a combination of the foregoing.


16.3 ADJUSTMENT OF ALLOCATION

The amount allocated under any paragraph of Section 16.2 with respect to any
benefit shall be properly adjusted for any allocations of assets with respect to
that benefit under a prior paragraph of Section 16.2.


16.4 ASSETS INSUFFICIENT FOR ALLOCATION

If the assets available for allocation under any paragraph of Section 16.2
(other than paragraphs (c) and (d) are insufficient to satisfy in full the
benefits of all individuals which are described in that paragraph, the assets
shall be allocated pro rata among such individuals on the basis of the present
value (as of the date of termination of the Plan) of their respective benefits
described in that paragraph.

55




16.5 ASSETS INSUFFICIENT FOR ALLOCATION UNDER PARAGRAPH (C) OF SECTION 16.2

This Section applies if the assets available for allocation under paragraph (c)
of Section 16.2 are not sufficient to satisfy in full the benefits of
individuals described in such paragraph.

(a)

If this Section applies, except as provided in paragraph (b), the assets shall
be allocated to the benefits of individuals described in paragraph (c) of
Section 16.2 on the basis of the benefits of individuals which would have been
described in such paragraph under the Plan as in effect at the beginning of the
five-year period ending on the date of termination of the Plan.


(b)

If the assets available for allocation under paragraph (a) of this Section are
sufficient to satisfy in full the benefits described in such paragraph (without
regard to this paragraph (b)), then for purposes of paragraph (a), benefits of
individuals described in such paragraph shall be determined on the basis of the
Plan as amended by the most recent Plan amendment effective during such
five-year period under which the assets available for allocation are sufficient
to satisfy in full the benefits of individuals described in paragraph (a), and
any assets remaining to be allocated under such paragraph (a) on the basis of
the Plan as amended by the next succeeding Plan amendment effective during such
period.



16.6 ALLOCATIONS RESULTING IN DISCRIMINATION

If the Secretary of the Treasury determines that the allocation made pursuant to
this Article (without regard to this Section) results in discrimination
prohibited by Code Section 401(a)(4), then the assets allocated under paragraphs
(b)(2), (c), and (d) of Section 16.2 shall be reallocated to the extent
necessary to prevent the disqualification of the Plan (or any trust or annuity
contract under the Plan) under Code Section 401(a).


16.7 RESIDUAL ASSETS

Subject to the provisions of Section 16.10 and of any applicable collective
bargaining agreement, any residual assets of the Plan shall be distributable to
the Employers if:

(a)     all liabilities of the Plan to Participants and their beneficiaries have
been satisfied; and

(b)     the distribution does not contravene any provision of law.


16.8 MEANINGS OF TERMS

The terms used in Sections 16.2 through 16.7 shall have, where required, the
same meaning as the same terms have as used in ERISA Section 4044; provided,
however, that any term specifically defined in the Plan shall retain its meaning
as defined thereunder.

56




16.9 PAYMENTS BY THE FUNDING AGENT

The Funding Agent shall make the payments specified in a written direction of
the Sponsor in accordance with the provisions of Section 16.2 until the same
shall be superseded by a further written direction. The obligation of the
Funding Agent to make any payment hereunder in all events shall be limited to
the amount of the Pension Fund at the time any such payment shall become due.


16.10 RESIDUAL ASSETS DISTRIBUTABLE TO THE EMPLOYERS

Upon written notice from the Sponsor that any residual assets of the Plan are
distributable to the Employers in accordance with the provisions of
Section 16.7, then the Funding Agent shall pay over such residual assets, or an
amount equal to the fair market value of that portion of such residual assets
which are not so paid, to the Employers; provided, however, that, under no
circumstances or conditions other than as set forth in this Section 16.10 and in
Section 13.4, shall any contribution of the Employers, or any portion of the
proceeds or avails thereof, ever revert, be paid, or inure to the benefit,
directly or indirectly, of the Employers or any Affiliated Company; nor shall
any portion of the principal or the income from the Pension Fund ever be used
for or diverted to any purpose other than for the exclusive benefit of
Participants and persons claiming under or through them pursuant to the Plan.


16.11 WITHDRAWAL OF AN EMPLOYER

Each Employer shall have the right to withdraw from the Plan by action in
accordance with its organizational authority, and by filing with the Sponsor
written notice thereof, in which event the Employer shall cease to be an
Employer for purposes of the Plan. An Employer shall be deemed automatically to
withdraw from the Plan in the event it completely discontinues contributions to
the Plan or it ceases to be an Affiliated Company.

If such withdrawal is for the purpose of establishing or merging with a separate
plan which meets the requirements for qualification under applicable provisions
of the Code, the portion of the assets of the Pension Fund which is applicable
to the withdrawing Employer, as determined by the Sponsor upon the advice of the
Actuary, on a fair and equitable basis, taking into account the contributions
made by the Employer, benefit payments made with respect to its Employees and
retired and former Employees, and other relevant factors, shall be transferred
to and become a part of the trust fund or other financing medium maintained in
connection with the separate plan, subject to the limitations on merger,
consolidation, or transfers of Plan assets set forth in Section 17.5.

57




ARTICLE XVII


MISCELLANEOUS


17.1 NO COMMITMENT AS TO EMPLOYMENT

Nothing contained herein shall be construed as a commitment or agreement on the
part of any person to continue his employment with his Employer, or as a
commitment on the part of his Employer to continue the employment, compensation,
or benefits of any person for any period, and all employees of an Employer shall
remain subject to discharge, layoff, or disciplinary action to the same extent
as if the Plan had never been put into effect.


17.2 CLAIMS OF OTHER PERSONS

Nothing in the Plan or Funding Agreement shall be construed as giving any
Participant or any other person, firm, or corporation, any legal or equitable
right as against the Employers, their officers, employees, or directors, or as
against the Funding Agent, except such rights as are specifically provided for
in the Plan or Funding Agreement or hereafter created in accordance with the
terms and provisions of the Plan.


17.3 GOVERNING LAW

Except as provided under Federal law, the provisions of the Plan shall be
governed by and construed in accordance with the laws of the State or
Commonwealth in which the Sponsor has its principal place of business.


17.4 NONFORFEITABILITY OF BENEFITS UPON TERMINATION OR PARTIAL TERMINATION

Notwithstanding any other provision of the Plan, in the event of the termination
or a partial termination of the Plan, including the complete discontinuation of
contributions to the Plan, the rights of all Employees who are affected by such
termination to benefits accrued to the date of such termination, to the extent
funded as of such date, shall be nonforfeitable.


17.5 MERGER, CONSOLIDATION, OR TRANSFER OF PLAN ASSETS

The Plan shall not be merged or consolidated with any other plan, nor shall any
of its assets or liabilities be transferred to another plan, unless, immediately
after such merger, consolidation, or transfer of assets or liabilities, each
Participant in the Plan would receive a benefit under the Plan which is at least
equal to the benefit he would have received immediately prior to such merger,
consolidation, or transfer of assets or liabilities (assuming in each instance
that the Plan had then terminated).

58



If another qualified plan merges or consolidates with the Plan, notwithstanding
any other provision of the Plan to the contrary, the forms of payment and other
provisions that were available with respect to benefits accrued immediately
prior to the transfer or merger under such other qualified plan and that may not
be eliminated under Code Section 411(d)(6) shall continue to be available under
the Plan with respect to the benefit that the Participant would have received
immediately prior to such merger, consolidation or transfer of assets or
liabilities.


17.6 FUNDING AGREEMENT

The Funding Agreement and the Pension Fund maintained thereunder shall be deemed
to be a part of the Plan as if fully set forth herein and the provisions of the
Funding Agreement are hereby incorporated by reference into the Plan.


17.7 BENEFIT OFFSETS FOR OVERPAYMENTS

If a Participant or Beneficiary receives benefits hereunder for any period in
excess of the amount of benefits to which he was entitled under the terms of the
Plan as in effect for such period, such overpayment shall be offset against
current or future benefit payments, as applicable, until such time as the
overpayment is entirely recouped by the Plan.


17.8 INTERNAL REVENUE REQUIREMENTS

Notwithstanding any other provision of the Plan to the contrary, to conform to
the requirements of U.S. Treasury Regulations, the benefit payable under the
Plan shall be subject to the following limitations:

(a)

If the Plan is terminated, the benefit of any Highly Compensated Employee shall
be limited to a benefit that is nondiscriminatory under Code Section 401(a)(4).


(b)

The annual payments in any one year to any of the 25 Highly Compensated
Employees with the greatest compensation (hereinafter referred to as a
“restricted employee”) in the current or any prior year shall not exceed an
amount equal to the payments that would be made on behalf of the restricted
employee under (1) a straight life annuity that is the Actuarial Equivalent of
the restricted employee’s Accrued Benefit and other benefits to which the
restricted employee is entitled under the Plan (other than a Social Security
supplement), and (2) the amount of the payments the restricted employee is
entitled to receive under a Social Security supplement. For purposes of this
paragraph, “benefit” includes, among other benefits, loans in excess of the
amounts set forth in Code Section 72(p)(2)(A), any periodic income, any
withdrawal values payable to a living employee, and any death benefits not
provided for by insurance on the restricted employee’s life. The foregoing
provisions of this paragraph shall not apply, however, if:


59



(1)  

After payment to a restricted employee of all benefits payable to the restricted
employee under the Plan, the value of Plan assets equals or exceeds 110 percent
of the value of “current liabilities” as defined in Code Section 412(l)(7),
(each value being determined as of the same date in accordance with applicable
Treasury regulations);


(2)  

The value of the benefits payable under the Plan to or for a restricted employee
is less than one percent of the value of current liabilities before
distribution; or


(3)  

The value of benefits payable under the Plan to or for a restricted employee
does not exceed the amount described in Code Section 411(a)(11)(A).



17.9 VETERANS REEMPLOYMENT RIGHTS

Notwithstanding any other provision of the Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service shall be
provided in accordance with Code Section 414(u).

60



--------------------------------------------------------------------------------


ARTICLE XVIII
TOP-HEAVY
PROVISIONS


18.1 TOP-HEAVY PLAN DEFINITIONS

For purposes of this Article, the following terms have the following meanings.

(a)

The “compensation” of an Employee means compensation as defined in Code
Section 415 and regulations issued thereunder. In no event, however, shall the
compensation of a Participant taken into account under the Plan for any Plan
Year exceed (1) $200,000 for Plan Years beginning prior to January 1, 1994, or
(2) $150,000 for Plan Years beginning on or after January 1, 1994. The
limitations set forth in the preceding sentence shall be subject to adjustment
annually as provided in Code Section 401(a)(17)(B) and Code Section 415(d);
provided, however, that the dollar increase in effect on January 1 of any
calendar year, if any, is effective for Plan Years beginning in such calendar
year.


(b)

The “determination date” with respect to any Plan Year means the last day of the
immediately preceding Plan Year.


(c)

A “key employee” means any Participant who is a key employee pursuant to the
provisions of Code Section 416(i)(1) or any person claiming under or through
such Participant.


(d)

A “non-key employee” means any Employee who is not a key employee.


(e)

A “permissive aggregation group” means those plans included in an Employer’s
required aggregation group together with any other plan or plans of the Employer
or an Affiliated Company so long as the entire group of plans would continue to
meet the requirements of Code Sections 401(a)(4) and 410.


(f)

A “required aggregation group” means the group of tax-qualified plans maintained
by an Employer or an Affiliated Company consisting of each plan in which a key
employee participates and each other plan which enables a plan in which a key
employee participates to meet the requirements of Code Section 401(a)(4) or Code
Section 410, including any plan that terminated within the five-year period
ending on the relevant determination date.


(g)

A “super top-heavy group” with respect to a particular Plan Year means a
required or permissive aggregation group that, as of the determination date,
would qualify as a top-heavy group under the definition in paragraph (j) of this
Section with “90 percent” substituted for “60 percent” each place where
“60 percent” appears in the definition.


61



(h)

A “super top-heavy plan” with respect to a particular Plan Year means a plan
that, as of the determination date, would qualify as a top-heavy plan under the
definition in paragraph (k) of this Section with “90 percent” substituted for
“60 percent” each place where “60 percent” appears in such definition. A plan is
also a super top-heavy plan if it is part of a super top-heavy group.


(i)

The “testing period” means the period of consecutive years of service, not in
excess of five, during which an Employee has the greatest aggregate compensation
from his Employer, excluding, however, any year which ends in a Plan Year
beginning prior to January 1, 1984, as well as any Plan Year which begins after
the close of the last Plan Year in which the Plan was a top-heavy plan.


(j)

A “top-heavy group” with respect to a particular Plan Year means a required or
permissive aggregation group if the sum, as of the determination date, of the
present value of the cumulative accrued benefits for key employees under all
defined benefit plans included in such group and the aggregate of the account
balances of key employees under all defined contribution plans included in such
group exceeds 60 percent of a similar sum determined for all employees covered
by the plans included in such group.


(k)

A “top-heavy plan” with respect to a particular Plan Year means (i) in the case
of a defined benefit plan, a plan for which, as of the determination date, the
present value of the cumulative accrued benefits under the plan (within the
meaning of Code Section 416(g) and the regulations and rulings thereunder) for
key employees exceeds 60 percent of the present value of the cumulative accrued
benefits under the plan for all employees, with the present value of the
cumulative accrued benefits to be determined under the accrual method uniformly
used under all plans maintained by his Employer or, if no such method exists,
under the slowest accrual method permitted under the fractional accrual rate of
Code Section 411(b)(1)(c), (ii), in the case of a defined contribution plan, a
plan for which, as of the determination date, the aggregate of the accounts
(within the meaning of Code Section 416(g) and the regulations and rulings
thereunder) of key employees exceeds 60 percent of the aggregate of the accounts
of all participants covered under the plan, with the accounts valued as of the
most recent valuation date coinciding with or preceding the determination date,
and (iii) any plan included in a required aggregation group that is a top-heavy
group. For purposes of this paragraph, the accounts and accrued benefits of any
employee who has not performed services for an Employer or an Affiliated Company
during the five-year period ending on the determination date shall be
disregarded. Notwithstanding the foregoing, if a plan is included in a required
or permissive aggregation group which is not a top-heavy group, such plan shall
not be a top-heavy plan. For purposes of this Article, the present value of the
cumulative accrued benefits under the Plan shall be determined as of the date
Plan costs for minimum funding purposes are computed, and shall be calculated
using the actuarial assumptions otherwise employed under the Plan for actuarial
valuations, except that the same actuarial assumptions shall be used for all
plans within a required or permissive aggregation group.


62




18.2 APPLICABILITY OF TOP-HEAVY PLAN PROVISIONS

Notwithstanding any other provision of the Plan to the contrary, if the Plan is
deemed to be a top-heavy plan for any Plan Year, the provisions contained in
this Article with respect to vesting and benefit accrual shall be applicable
with respect to such Plan Year. If the Plan is determined to be a top-heavy plan
and upon a subsequent determination date is determined no longer to be a
top-heavy plan, the vesting and benefit accrual provisions specified elsewhere
in the Plan shall again become applicable as of such subsequent determination
date; provided, however, that in the event such prior vesting provisions do
again become applicable, (i) the nonforfeitable accrued benefit of any
Participant or Beneficiary shall not be reduced and (ii) any Participant with
three years of service may elect to continue to have his nonforfeitable interest
in his Accrued Benefit determined in accordance with the vesting schedule
specified in Section 18.3.


18.3 TOP-HEAVY VESTING

If the Plan is determined to be a top-heavy plan, an Employee’s nonforfeitable
right to a percentage of the accrued portion of his monthly normal retirement
benefit shall be determined no less rapidly than in accordance with the
following vesting schedule.

Years of Service   Vested   less than 3   0%   3 or more   100%  


18.4 MINIMUM TOP-HEAVY BENEFIT

If the Plan is determined to be a top-heavy plan, the annual normal retirement
benefit of an Employee who is a non-key employee and who is eligible therefore,
payable in the form of a single life annuity beginning at his Normal Retirement
Date, shall not be less than such Employee’s average compensation for years in
the testing period multiplied by the lesser of:

(a)     Two percent multiplied by his years of Service; or

(b)     20 percent.

For purposes of this Article, “years of Service” shall only include years of
Service completed after December 31, 1983, but shall not include any such year
of Service with an Employer if the Plan was not a top-heavy plan with respect to
the Plan Year ending within such year of Service. Any minimum benefit required
by this Section 18.4 shall be made without regard to the number of Hours of
Service credited to an Employee for a Plan Year and without regard to any Social
Security contribution made by his Employer on behalf of the Employee and without
regard to whether the non-key employee was employed on a specific date. In the
event the Plan is part of a required aggregation group in which another
top-heavy plan is included, non-key employees who are also covered under such
other top-heavy plan shall not receive minimum top-heavy benefits under both
top-heavy plans. Such non-key employees shall receive the minimum top-heavy
benefit provided under the Plan in lieu of the minimum top-heavy benefit or
allocation provided under such other top-heavy plan.

63




18.5 EXCLUSION OF COLLECTIVELY-BARGAINED EMPLOYEES

Notwithstanding any other provision of this Article, employees who are included
in a unit covered by an agreement which the Secretary of Labor finds to be a
collective bargaining agreement between employee representatives and one or more
employers shall not be included in determining whether or not the Plan is a
top-heavy plan. In addition, such employees shall not be entitled to a minimum
benefit under Section 18.4 or accelerated vesting under Section 18.3, unless
otherwise provided in the collective bargaining agreement.

        EXECUTED AT _________________, ____________, this _________

day of ____________________, ________________

                                                     REMINGTON ARMS COMPANY,
INC.

                                                     By:
__________________________
                                                      Title:

64




APPENDIX A


INVESTMENT RETURN RATE

The investment rate of return rate will be 7%. For purposes of determining
single sum payments, the investment return rates under the Prior Plan were
established quarterly, rounded to the nearest whole percentage and based on the
average Pension Benefit Guaranty Corporation immediate annuity rates for the
preceding quarter. In no event was the rate under the Prior Plan less than 5% or
greater than 15%.

65




APPENDIX B


INCOME LEVELING OPTION (7%)

AGE                       MONTHS                           61   0.9013   0.9095
  0.9177   0.926   0.9342   0.9424   0.9506   0.9589   0.9671   0.9753   0.9835
  0.9918   60   0.814   0.8213   0.8286   0.8359   0.8431   0.8504   0.8577  
0.8649   0.8722   0.8795   0.8868   0.894   59   0.7367   0.7431   0.7496  
0.756   0.7625   0.7689   0.7754   0.7818   0.7883   0.7947   0.8012   0.8076  
58   0.6679   0.6736   0.6794   0.6851   0.6908   0.6966   0.7023   0.708  
0.7138   0.7195   0.7252   0.731   57   0.6066   0.6177   0.6168   0.622  
0.6271   0.6322   0.6373   0.6424   0.6475   0.6526   0.6577   0.6628   56  
0.5519   0.5564   0.561   0.5656   0.5701   0.5747   0.5793   0.5838   0.5884  
0.5929   0.5975   0.6021   55   0.5029   0.507   0.511   0.5151   0.5192  
0.5233   0.5274   0.5315   0.5355   0.5396   0.5437   0.5478   54   0.4589  
0.4625   0.4662   0.4699   0.4735   0.4772   0.4809   0.4845   0.4882   0.4919  
0.4955   0.4992   53   0.4193   0.4226   0.4259   0.4292   0.4325   0.4358  
0.4391   0.4424   0.4457   0.449   0.4523   0.4556   52   0.3837   0.3867  
0.3897   0.3926   0.3956   0.3986   0.4015   0.4045   0.4075   0.4104   0.4134  
0.4164   51   0.3516   0.3542   0.3569   0.3596   0.3623   0.365   0.3676  
0.3703   0.373   0.3757   0.3784   0.381   50   0.3225   0.3249   0.3274  
0.3298   0.3322   0.3346   0.337   0.3394   0.3419   0.3443   0.3467   0.3491  

66




APPENDIX C
PENSION EARNINGS CODES

      Pension Base   Cod e Stub Description  Earnings  027   Sunday OT  Y  03  
Regular  Y  031   Sunday Call In  Y  03V   Fractd Vaca  Y  07   Other Lump Sum 
N  09   Overtime  Y  09M   Mandatory OT  Y  18   Call In  Y  1LS   Reg Lump Sum 
Y  23   Birthday  Y  32   Holiday Worked  Y  35   Hol Wkd GT 8  Y  39   Fire
Brig OT  Y  40   Part Disa 50%  Y  42   Bereavement  Y  43   Jury Duty  Y  44  
Part Disa 75%  Y  46   Holiday Not Wkd  Y  48   Fire Brig Reg  Y  49   Holiday
Worked  Y  55   Doctor Appt.  Y  60   Full Disa Pay  Y  61   NY Disability  N 
68   Dis as Wkr Comp  Y  71   No Pay Disa  N  80   Severance  N  81   Spec Cash
Award  N  82   VACA Term Pay  N  84   Safety Award  N  86   Suggest Award  N  87
  Military Pay  Y  91   Advance Vaca  Y  92   Retro Regular  Y  93   Retro OT 
Y  94   Retro Sun OT  Y  SKP Y3 Sic Py 3rd Pty  N  WKC MP Wkrs Comp Disab  Y 

67



          1   Regular  Y  1LS   Reg Lump Sum  Y  2   Holiday  Y  21   Holiday
Allow  Y  22   Bereavement  Y  24   Float Holiday  Y  25   Holiday Worked  Y  27
  Jury Duty  Y  3   Fractd Vaca  Y  31   Advanced Vaca  Y  33   Vac in Lieu Dis 
Y  4   Full Disab Pay  Y  41   Part Disab Pay  Y  5   Overtime  Y  51   Sunday
Overtime  Y  511   Sun OT No SIP  Y  52   Call In  Y  54   Holiday Wkd OT  Y  6
  Doubletime  Y  62   Call In Dbltime  Y  64   Holiday GT 8  Y  7   Other  Y  73
  Military Pay  Y  74   Military Allow  N  75   Severance Pay  N  81   Spec Cash
Award  N  82   Vaca Term Pay  N  83   Suggest Award  N  84   Safety Award  N  9
  Vaca OT Allow  Y  92   Retro Regular  Y  93   Retro OT  Y  94   Retro Sun OT 
Y  97   Holiday No SIP  Y  98   Disa Pay No SIP  Y  99   Vaca No SIP  Y  SKP Y3
Sick Py 3rd Pty  N  WKC MP Wkrs Comp Disab  Y  1   Regular  Y  1LS   Reg Lump
Sum  Y  2ND SP 2nd Shift Pay  Y  3RD SP 3rd Shift Pay  Y  CAW RD Spec Cash
Award  N  DBL TI Doubletime  Y 

68



          DIS A Disability  Y  DIS CR Discretion Awrd  N  EXS P Exmpt Shift Pay 
Y  FDI SA Full Disa Pay  Y  ICN PN IC Pymt Nonpen  N  ICP EN Incen Comp Pymt  Y 
ILN CA Call In Sunday  Y  ILN CI Call In  Y  INS PY Ins Policy Pymt  N  JUR Y
Jury Duty Pay  Y  LON CI Call In  Y  LTD PY Long Term Disab  N  MIL PY Military
Pay  Y  MME A MiscMvgExpAllow  N  NTM VG Non Tax Mvg Exp  N  OT   Overtime  Y 
OTH ER Other  Y  OTS TR OT Strait Time  Y  PAR DI Part Disa Pay  Y  PSN PN
ProShPymtNonpen  N  PSP EN Pro Sh Pymt Pen  Y  RET RO Retroactive Pay  Y  SAL CN
Sal Continuance  Y  SER PI SERP CY Int  N  SER PM SERP Co. Match  N  SER PP SERP
Mtch Pr Yr  N  SEV ER Severance  N  SEV RN Severance  N  SFA WD Safety Award  N 
SGA WD Suggest Award  N  SKP Y3 Sick Py 3rd Pty  N  SOB V Stk Opt Bon Val  N 
SOD SV StkOptDefShrVal  N  SOG V Stk Opt Grt Val  N  SPB ON Special Bonus  N 
SPC PA Special Pay  N  SRP YD SERP Def Svg  N  SRP YI SERP Svg Int PY  N  SRP YM
SERP Co Mtch PY  N  SRP YS SERP Mth&Int CY  N  TXM VG Txbl Moving Exp  N  VAC A
Vacation  Y  VAC TP Vaca Term Pay  N 

69



          WCI CP Wrkg Cap IC Pay  N  WKC MP Wkrs Comp Disab  Y  SRP YR SERP Pen
Reg Py  N  SRP YT SERP Pay FICA  N 

70




APPENDIX D
PARTICIPATING LOCATIONS/DIVISIONS

Location/Division   Date of Entry   Date of Closure   Ada, Oklahoma  12/1/93 
Findlay, Ohio  12/1/93  Madison, North Carolina  04/1/96  Ilion, New York 
12/1/93  Lonoke, Arkansas  12/1/93  Lexington, Missouri  12/1/93  Wilmington,
Delaware  12/1/93  Elizabethtown, Kentucky  11/1/94  Bentonville, Arkansas 
12/1/93  Mayfield, Kentucky  12/1/96 

71

